
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19

        THE AVENUE AT WHITE MARSH

SHOPPING CENTER LEASE

Between

THE AVENUE AT WHITE MARSH, LLC
(Landlord)

and

CARROLLTON BANK, a Maryland corporation
(Tenant)

Dated:

October 31, 1997

--------------------------------------------------------------------------------






INDEX TO LEASE AGREEMENT


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1     Defined Terms   1 1.01   Lease   1 1.02   Landlord   1 1.03  
Landlord's Address   1 1.04   Rental Payment Place   1 1.05   Tenant   1 1.06  
Tenant's Trade Name   1 1.07   Tenant's Address   1 1.08   Shopping Center   1
1.09   Premises   1 1.10   Leasable Space   2 1.11   Commencement Date   2 1.12
  Delivery Date   2 1.13   Term   2 1.14   Minimum Rent   3 1.15   Percentage
Rent   3 1.16   Security Deposit   3 1.17   Permitted Use   3 1.18   Tenant's
Proportionate Share   3 1.19   Guarantor   3 1.20   Broker's Name and Address  
4 1.21   Initial Marketing Service Charge   4 1.22   Opening Contribution   4
1.23   Lease Year   4 1.24   Option Term   4 1.25   Construction Allowance   4
ARTICLE 2
 
  Grant and Term   4 2.01   Grant   4 2.02   Term   4
ARTICLE 3
 
  Rent   4 3.01   Minimum Rent   4 3.02   Percentage Rent   5 3.03   Utility
Charges   7 3.04   Taxes   7 3.05   Trash Removal   8 3.06   Insurance   8 3.07
  Net Lease   9 3.08   Additional Rent   9 3.09   Method of Payment, Past Due
Rents   9
ARTICLE 4
 
  Construction of Improvements   9 4.01   Condition of Premises   9 4.02  
Tenant's Work   9          


i

--------------------------------------------------------------------------------



4.03   Failure of Tenant to Open   10 4.04   Landlord's Option to Terminate
Lease   10 4.05   Measurement of Premises   10
ARTICLE 5
 
  Use of Premises   11 5.01   Use   11
ARTICLE 6
 
  Quiet Enjoyment and Landlord's Right of Entry   12 6.01   Quiet Enjoyment   12
6.02   Right of Entry   12 6.03   Certain Matters of Record   12
ARTICLE 7
 
  Nuisance, Waste, Operations, Rules and Regulations   13 7.01   Nuisance   13
7.02   Waste, Etc   13 7.03   Tenant's Operations   13 7.04   Rules and
Regulations   13
ARTICLE 8
 
  Compliance with Law, Liens, Indemnity   14 8.01   Compliance with Law and
Contracts   14 8.02   Title and Covenant Against Liens   14 8.03   Toxic and/or
Hazardous Substances   14 8.04   Americans With Disabilities Act   15 8.05  
Indemnification   15
ARTICLE 9
 
  Maintenance and Repair of Premises   15 9.01   Maintenance by Tenant   15 9.02
  Maintenance by Landlord   16
ARTICLE 10
 
  Common Areas and Charges   16 10.01   Control of Common Areas   16 10.02  
License   17 10.03   Maintenance Charges   17
ARTICLE 11
 
  Fixtures/Building, Signs and Alterations   18 11.01   Fixtures/Building   18
11.02   Signs   18 11.03   Landlord's Lien   18 11.04   Alterations   18
ARTICLE 12
 
  Condemnation   19 12.01   Definitions   19 12.02   Extent/Termination   19
12.03   Rebuilding   19 12.04   Effect on Rent   19 12.05   Award   19          

ii

--------------------------------------------------------------------------------




ARTICLE 13
 
  Insurance   19 13.01   Insurance to be Provided by Tenant   19 13.02   General
Insurance Requirements   20 13.03   Waiver of Claims   20 13.04   Change in
Coverage   21 13.05   Waiver of Right of Recovery   21
ARTICLE 14
 
  Damage or Destruction   21 14.01   Rebuilding by Landlord   21 14.02  
Rebuilding by Tenant   21 14.03   Landlord's Termination Right   21 14.04  
Proportionate Rent Adjustment   21
ARTICLE 15
 
  Assignment, Subletting and Encumbrance   21 15.01   Assignment and Subletting
  21 15.02   Encumbrance   22
ARTICLE 16
 
  Default and Bankruptcy   22 16.01   Events of Default   22 16.02   Remedies  
23 16.03   Damages   24 16.04   Rights Cumulative, Non-Waiver   25 16.05   Legal
Expenses   25 16.06   Tenant Bankruptcy   25
ARTICLE 17
 
  Estoppel Certificates, Subordination, Mortgagee Protection   27 17.01  
Estoppel Certificates   27 17.02   Subordination/Superiority   27 17.03  
Attornment   27 17.04   Modification for Mortgagee   28 17.05   Mortgagee
Protection   28
ARTICLE 18
 
  Surrender and Holdover   28 18.01   Surrender   28 18.02   Holdover   28 18.03
  Termination   29
ARTICLE 19
 
  Security Deposit   29 19.01   Security Deposit   29
ARTICLE 20
 
  Marketing Fund and Advertising   29 20.01   Marketing Service; Tenant's
Marketing Service Charge   29 20.02   Landlord's contribution   30 20.03  
Advertising   30 20.04   Solicitation of Business   30          


iii

--------------------------------------------------------------------------------



20.05   Opening Contribution   30
ARTICLE 21
 
  General Provisions   31 21.01   Successors   31 21.02   Notices   31 21.03  
No Option   31 21.04   No Joint; Venture   31 21.05   Broker   31 21.06  
Financial Statements   31 21.07   Headings and Captions   31 21.08   Use of
Pronoun, Joint and Several Liability   31 21.09   Partial Invalidity   32 21.10
  Survival   32 21.11   Definition of Landlord/Exculpation   32 21.12   Time of
Essence   32 21.13   Excuse of Performance   32 21.14   Accord and Satisfaction
  32 21.15   Entire Agreement   32 21.16   Recordation   33 21.17   Governing
Law/Venue/Consent to Jurisdiction   33 21.18   Corporate Tenants   33 21.19  
Waiver of Jury Trial   33 21.20   Landlord's Management and Income Tax
Provisions   33 21.21   Guaranty   34

EXHIBIT A   Shopping Center Site Plan EXHIBIT B   Landlord's Work EXHIBIT C  
Design Criteria EXHIBIT C-1   Sign Criteria EXHIBIT D   Form of Confirmation of
Commencement Date and Term EXHIBIT E   Rules and Regulations EXHIBIT F  
Intentionally Deleted EXHIBIT G   Form of Estoppel Certificate EXHIBIT H  
Intentionally Deleted EXHIBIT I   Construction Allowance

iv

--------------------------------------------------------------------------------



        THIS SHOPPING CENTER LEASE (this "Lease") is made and entered into by
and between Landlord and Tenant (as said terms are hereafter defined in
Article 1) as of the date stated on the title page.


ARTICLE 1
Defined Terms


        When used in this Lease the following terms shall have the respective
meanings set forth opposite each such term. Other definitions are given
elsewhere in this Agreement.

1.01 Lease   This Shopping Center Lease, including the following exhibits,
riders and addenda which are incorporated herein and made a part hereof by this
reference:
 
 
Exhibit A    Shopping Center Site Plan     Exhibit B    Landlord's Work    
Exhibit C    Design Criteria     Exhibit C-1    Sign Criteria     Exhibit
D    Form of Confirmation of Commencement
                     Date and Term     Exhibit B    Rules and Regulations    
Exhibit F    Intentionally Deleted     Exhibit G    Form of Estoppel Certificate
    Exhibit H    Intentionally Deleted     Exhibit I    Construction Allowance
1.02 Landlord:
 
The Avenue at White Marsh, LLC
1.03 Landlord's Address:
 
100 West Pennsylvania Avenue
Towson, Maryland 21204
1.04 Rental Payment Place:
 
c/o Nottingham Properties, Inc.
100 West Pennsylvania Avenue
Towson, Maryland 21204
1.05 Tenant:
 
Carrollton Bank, a Maryland corporation
1.06 Tenant's Trade Name:
 
Carrollton Bank
1.07 Tenant's Address:
 
Suite 200
15 Charles Plaza
Baltimore, Maryland 21203
Attn: Mr. Dallas Arthur, President
Telephone #(410) 536-4600 IRS Tax ID#/SS# 52-0265260
1.08 Shopping Center:
 
The real property shown on the site plan attached hereto as Exhibit A, commonly
known as The Avenue at White Marsh, located in white Marsh, 14th Election
District, Baltimore County, Maryland as the same may be modified from time to
time pursuant to Section 6.01 hereof.
1.09 Premises:
 
That portion of the Shopping Center identified by cross-hatching and also an ATM
facility as shown on Exhibit A, consisting of approximately 2,640 square feet.  
   

--------------------------------------------------------------------------------




1.10 Leasable Space:
 
Landlord's estimate of the number of square feet of area in all structural parts
of the Shopping Center used for the sale of goods and services; said area shall
be measured from the exterior face of exterior walls and the center line of any
walls which a tenant shares with other tenants or occupants of the Shopping
Center, provided that no deduction from leasable space shall be made for
columns, stairs, elevators or any interior construction or equipment within the
boundaries which comprise the Leasable Space.
1.11 Commencement Date:
 
The first to occur of (a) January 1, 1998; or (b) the date on which Tenant opens
the Premises for business. Tenant shall commence Tenant's Work promptly after
the Delivery Date and shall diligently prosecute the same to completion, and
shall open the Premises for business not later than January 1, 1998.
1.12 Delivery Date:
 
The date on which Landlord's Work as set forth on Exhibit B attached hereto is
substantially completed. The term "substantial completion of the Premises" is
defined as the date on which Landlord or its architect notifies Tenant in
writing that the Premises are substantially complete to the extent of Landlord's
work specified in Exhibit B hereof. The Delivery Date is anticipated to be not
later than October 15, 1997.
1.13 Term:
 
A period of ten (10) years following (a) the Commencement Date, or (b) if the
Commencement Date is not the first day of a month, the first day of the month
following the month in which the Commencement Date occurs, as said period may be
extended by any options to extend herein expressly granted.      

2

--------------------------------------------------------------------------------




1.14 Minimum Rent:
 
The fixed rent payable by Tenant during the Term in monthly installments as
follows:


Lease Years


--------------------------------------------------------------------------------


 
Annual

--------------------------------------------------------------------------------


 
Monthly

--------------------------------------------------------------------------------


 
Per Square Foot

--------------------------------------------------------------------------------

1   $ 58,080.00   $ 4,840.00   $ 22.00 2   $ 59,822.40   $ 4,985.20   $ 22.66 3
  $ 61,617.60   $ 5,134.80   $ 23.34 4   $ 63,465.60   $ 5,288.80   $ 24.04 5  
$ 65,366.40   $ 5,447.20   $ 24.76 6   $ 67,320.00   $ 5,610.00   $ 25.50 7   $
69,352.80   $ 5,779.40   $ 26.27 8   $ 71,438.40   $ 5,953.20   $ 27.06 9   $
73,576.80   $ 6,131.40   $ 27.87 10   $ 75,794.40   $ 6,316.20   $ 28.71
First Option Period (if applicable)
11
 
$
78,064.80
 
$
6,505.40
 
$
29.57 12   $ 80,414.40   $ 6,701.20   $ 30.46 13   $ 82,816.80   $ 6,901.40   $
31.37 14   $ 85,298.40   $ 7,108.20   $ 32.31 15   $ 87,859.20   $ 7,321.60   $
33.28
Second Option Period (if applicable)
16
 
$
90,499.20
 
$
7,541.60
 
$
34.28 17   $ 93,218.40   $ 7,768.20   $ 35.31 18   $ 96,016.80   $ 8,001.40   $
36.37 19   $ 98,894.40   $ 8,241.20   $ 37.46 20   $ 101,851.20   $ 8,487.60   $
38.58


1.15 Percentage Rent:
 
N/A.
1.16 Security Deposit:
 
N/A.
1.17 Permitted Use:
 
Solely for the use and occupancy during the Lease Term for the operation of a
Carrollton Bank branch and ATM, consistent with other Carrollton Bank branches
and ATM's and for services customarily rendered by subsidiaries and affiliates
of Carrollton Bank and for no other use or purpose.
1.18 Tenant's Proportionate Share:
 
The fraction (expressed as a percentage) determined from time to time by
dividing the number of square feet of space in the Premises by the number of
square feet of Leasable Space in the Shopping Center, provided, that in certain
instances, the denominator may be reduced by the number of square feet in the
Shopping Center subject to a ground lease.
1.19 Guarantor:
 
N/A.      


3

--------------------------------------------------------------------------------




1.20 Broker's Name and Address:
 
Enterprise Real Estate Services, Inc.
701 Merrill Lynch Building
10320 Little Patuxent Parkway
Columbia, Maryland 21044
1.21 Initial Marketing Service Charge:
 
$1.00 per square foot of space contained in the Premises.
1.22 Opening Contribution:
 
$1.00 per square foot.
1.23 Lease Year:
 
A period of twelve (12) consecutive full calendar months commencing on the first
day of the first month after the Commencement Date (unless the Commencement Date
is on the first day of a month, in which case the Commencement Date shall be the
first day of the first Lease Year), and ending on the last day of the twelfth
(12th) full calendar month thereafter, provided, however, that the first Lease
Year shall include the days from the Commencement Date to the first day of the
first calendar month thereafter if the Commencement Date is other than the first
day of a calendar month.
1.24 Option Term:
 
Two five (5) year option terms exercisable on two hundred seventy (270) days
written notice given prior to the end of the initial term or first renewal term
provided Tenant must not be in default as of the date of exercise or the first
day of the renewal term.
1.25 Construction Allowance:
 
See Exhibit I


ARTICLE 2
Grant and Term


        2.01    Grant.    In consideration of the rents agreed to be paid and
the covenants and agreements made by the respective parties hereto, Landlord
hereby demises and leases to Tenant and Tenant hereby leases from Landlord the
Premises, upon the terms and conditions herein provided, together with the right
to use, in common with others entitled thereto, the Common Areas (as hereinafter
defined), subject to the terms and conditions of this Lease and to rules and
regulations for the use thereof as prescribed from time to time by Landlord,
including, but not limited to, those rules and regulations attached hereto as
Exhibit E.

        2.02    Term.    Subject to the terms, covenants and agreements
contained herein, Tenant shall have and hold the Premises for the entire Term.
After the Commencement Date, Landlord and Tenant each agree to execute and
deliver a certificate, in the form attached hereto as Exhibit D, setting forth
the dates of commencement and expiration of the Term when requested by either
party. If the Commencement Date has not occurred upon the expiration of two
(2) years following the date hereof, then this Lease shall thereupon become null
and void and shall have no further force and effect in law or in equity and
Landlord shall return the Security Deposit, if any, to Tenant.


ARTICLE 3
Rent


        3.01    Minimum Rent.    Tenant covenants and agrees to pay Landlord the
Minimum Rent in advance on the first day of each month of the Term; provided,
however, that the first payment due shall be made upon the execution of this
Lease by Tenant. If the Term commences on a day other than

4

--------------------------------------------------------------------------------



the first day of the month or ends on a day other than the last day of the
month, Tenant shall pay rent for the fractional month within the Term on a per
diem basis (calculated on the basis of a thirty (30) day month).

        3.02    Percentage Rent.    (a) In addition to Minimum Rent, Tenant
shall pay Landlord percentage rent ("Percentage Rent") as determined by this
Section. Percentage Rent shall be determined and payable monthly on or before
the tenth (10th) day following the close of each and every full calendar month
of the Term during which the amount of Tenant's year-to-date Gross Sales exceeds
Tenant's year-to-date Gross Sales Breakpoint. For purposes of this computation,
the term "Year-to-Date Gross Sales Breakpoint"shall be one-twelfth (1/12th) of
the Base Sales multiplied by the number of months elapsed in the Lease Year in
question. Said payments of Percentage Rent shall be calculated by multiplying
(i) the amount of the excess of year-to-date Gross Sales over the Year-to-Date
Gross Sales Breakpoint, by (ii) the percentage specified in Section 1.15, and
(iii) deducting therefrom the payments of Percentage Rent, if any, made by
Tenant in the previous months of the Lease Year in question. As soon as
practicable after the end of each Lease Year, Percentage Rent paid or payable
for such Lease Year shall be adjusted between Landlord and Tenant, the parties
hereby agreeing that Tenant shall pay Landlord or Landlord shall credit to
Tenant's account, or (if such adjustment is at the end of the Term), pay Tenant,
as the case may be, such amounts as may be necessary to effect adjustment of the
total Percentage Rent for the Lease Year in question in accordance with
Section 1.15.

        (b)   "Gross Sales" means the actual sales prices of all goods, meals,
beverages, wares and merchandise sold, leased, licensed or delivered and the
actual charges for all services performed by Tenant or by any subtenant,
licensee, concessionaire or other person in, at, from, or arising out of the use
of the Premises, whether for wholesale, retail, cash, or credit, or otherwise,
without reserve or deduction for inability or failure to collect, and all other
revenue of any nature whatsoever generated through the use and operation of the
Premises. Gross Sales shall include, without limitation, sales and services
(i) where the orders therefor originate in, at, from, or arise out of the use of
the Premises, whether delivery or performance is made from the Premises or from
some other place, (ii) made or performed by mail, telephone, telecopier or
telegraph orders or other electronic means, (iii) made or performed by means of
mechanical, electronic, computer or vending devices in the Premises, and
(iv) which Tenant or any subtenant, licensee, concessionaire or other person
occupying the Premises or a portion thereof in the normal and customary course
of its business, would credit or attribute to its operations at the Premises or
any part thereof. Any deposit not refunded shall be included in Gross Sales.
Each installment or credit sale shall be treated as a sale for the full price in
the month during which such sale is made, regardless of whether or when Tenant
receives payment therefor. No franchise or capital stock tax and no income or
similar tax based on income shall be deducted from Gross Sales. In the event
that items not of a monetary nature are received by Tenant from the use and
occupancy of the Premises, those items shall be included at fair market value
for the purpose of calculating Gross Sales. The following shall not be included
in Gross Sales: (i) any exchange of merchandise between stores of Tenant where
such exchange is made solely for the convenient operation of Tenant's business
and not for the purpose of consummating a sale made in, at or from the Premises,
or for the purpose of depriving Landlord of the benefit of a sale which would
otherwise be made in, at or from the Premises, (ii) returns to shippers or
manufacturers, (iii) cash or credit refunds to customers on transactions (not to
exceed the actual selling price of the item returned) otherwise included in
Gross Sales, and (iv) amounts collected and paid by Tenant to any governmental
authority for any sales or excise tax.

        (c)   Tenant shall deliver to Landlord: (i) on or before the tenth
(10th) day of each calendar month of the Term, a report signed by Tenant or by
an authorized officer or agent of Tenant, showing the Gross Sales made in the
preceding calendar month; and (ii) within sixty (60) days after the close of
each Lease Year and after the termination of this Lease, a statement of Gross
Sales for the preceding Lease Year signed and verified as to accuracy by an
independent certified public accountant or a

5

--------------------------------------------------------------------------------




financial officer of Tenant. If Tenant shall fail to deliver such monthly or
annual statement to Landlord within the time periods provided herein, (i) Tenant
shall be charged Fifty Dollars ($50.00) for each day beyond such time period
provided herein that such monthly or annual statement is not delivered to
Landlord, and (ii) Landlord shall have the right to assume, for the purposes of
calculating Percentage Rent under this Section 3.02, that Gross Sales for the
period in question exceeded the Gross Sales for the period immediately preceding
the period in question by ten percent (10t), which assumption shall be
irrebuttable after five (5) days beyond the time period provided for herein for
the delivery by Tenant to Landlord of its Gross Sales reports, but which assumed
amount may be increased (but not decreased) to reflect the actual Gross Sales
made during the period in question. Further, if Tenant shall fail to deliver any
such annual statement to Landlord within said sixty (60) day period, Landlord
shall have the right thereafter to employ an independent accountant to examine
such books and records as may be necessary to certify the amount of Tenant's
Gross Sales for the Lease Year in question, and Tenant shall pay to the Landlord
the cost thereof as additional rent. Notwithstanding anything to the contrary in
this Section 3.02, Landlord shall have the right, during Tenant's regular
business hours, to examine at the Premises or Tenant's Address the originals or
copies of sales slips or receipts of Tenant required to be maintained by Tenant
pursuant to clause (d) of this Section 3.02.

        (d)   Tenant covenants and agrees that the business upon the Premises
shall be operated so that a duplicate sales slip, invoice or non-resettable cash
register receipt, serially numbered, or such other device for recording sales as
Landlord approves, shall be issued with each sale or transaction, whether for
cash, credit or exchange. For the purpose of permitting verification by Landlord
of any amounts due as rent, Tenant shall keep and preserve for at least three
(3) years after the end of each Lease Year, and, during the Term, shall keep at
the Premises or at Tenant's Address, such duplicate sales slips and receipts,
and original or duplicate books and records, which shall disclose all
information (conforming to and in accordance with generally accepted accounting
principles, consistently applied) required to accurately determine Gross Sales
("Tenant's Records"). In addition, Tenant shall provide to Landlord, on
Landlord's request, copies of Tenant's sales tax, business tax, meals tax,
liquor tax, income or other tax returns as filed by Tenant with any applicable
municipal, county, state or federal authority and pertaining to only the
Premises. At any time or from time to time after reasonable advance notice to
Tenant, Landlord, its agents and accountants, shall have the right during
business hours to make any examination or audit of Tenant's Records which
Landlord may desire. If such audit shall disclose a liability for Percentage
Rent in excess of the rent theretofore paid by Tenant for any Lease Year, Tenant
shall promptly pay such liability. Should any such liability for Percentage Rent
equal or exceed three percent (3%) of the Percentage Rent previously paid for
such Lease Year, (i) Tenant shall promptly pay such liability and, in addition,
shall promptly pay the cost of audit and interest (as set forth in Section 3.07)
on all additional rent then payable, accounting from the date such additional
rent was due and payable, and (ii) an Event of Default shall be deemed to exist
unless, within ten (10) days after Landlord shall have given Tenant notice of
such liability, Tenant shall have furnished Landlord with evidence satisfactory
to Landlord demonstrating that such liability for additional rent was the result
of good faith error on Tenant's part.

        (e)   During the Term, neither Tenant nor any of its shareholders,
officers, directors or affiliates shall directly or indirectly engage in, own,
operate or manage any business similar to or in competition with that authorized
to be conducted hereunder, or use or permit the use of the same or a similar
trade name, within a radius of five (5) miles of the nearest outside boundary of
the Shopping Center; provided, however, that nothing herein shall be construed
to prevent operation of any of Tenant's existing stores in their present
locations under their present trade names. In the event of any violation of the
covenant contained in the previous sentence, such violation shall constitute an
Event of Default hereunder, and, in addition to all other remedies for an Event
of Default provided hereunder, the Gross Sales, as defined in this Lease, of any
such business within the restricted radius shall be included in the Gross Sales
made from the Premises, and the Percentage Rent hereunder shall be computed upon
the aggregate of the Gross Sales made from the Premises and from such other
business. Tenant

6

--------------------------------------------------------------------------------




shall furnish Landlord with all reports, and records necessary to determine the
amount of Gross Sales from such business within the restricted radius.

        (f)    In determining the rent payable by Tenant subsequent to an Event
of Default, the Percentage Rent for each year of the then unexpired Term shall
be deemed to be equal to the average annual Percentage. Rent payable by Tenant
based upon the Gross Sales from the Commencement Date to the occurrence of such
Event of Default, or during the two Lease Years preceding such Event of Default,
whichever period is shorter, plus ten percent (10%) per year for each year of
the unexpired Term.

        (g)   Landlord shall not become or be deemed a partner or a joint
venturer with Tenant by reason of the provisions of this Article 3.

        3.03    Utility Charges.    Tenant agrees to pay as and when the same
become due and payable, all water rents, rates, charges, connection fees,
capital connection fees, in-aid fees, tap fees, surcharges, sewer rents and all
similar charges relative to the Premises (whether prior or subsequent to the
Term, but subsequent to delivery of possession or Tenant's entering the
Premises). Tenant further agree to pay promptly upon receipt of bills therefor,
all charges for electricity, gas, heat, steam, hot water, and other utilities
supplied to the Premises (whether prior or subsequent to the Term, but
subsequent to delivery of possession or Tenant's entering the Premises) and
whether supplied by Landlord or by a public or private utility company. If
Landlord shall supply any or all of the aforesaid services (whether by
submetering or otherwise), the charges therefor shall be deemed additional rent
and shall be due and payable as additional rent within ten (10) days after
invoice therefor from Landlord. If any charges for utilities payable by Tenant
shall not be paid when due, Landlord shall have the right tQ pay same and charge
to Tenant as additional rent, due on demand with interest at the Default Rate
(as defined in Section 3.09).

        3.04    Taxes.    "Real estate taxes" are all real estate taxes, public
and governmental charges and assessments, capital facilities or front-foot
taxes, special assessments, sewer and other taxes and charges, substitutions or
partial substitutions for or additions to real estate taxes on the Shopping
Center less any amounts paid separately by ground tenants of the Shopping
Center, and all costs and fees incurred by Landlord to contest or negotiate the
real estate taxes with public authorities. "Real Estate Taxes" exclude taxes on
Tenant's machinery, equipment, inventory or other personal property or assets,
which Tenant agrees to pay.

        Tenant shall pay to Landlord its Proportionate Share of all Real Estate
Taxes.

        Tenant's Proportionate Share of Real Estate Taxes will be prorated for
periods at the beginning and end of the Lease Term which are not "full fiscal
tax years" of the taxing authority. A "full fiscal tax year" means July 1
through June 30, or such other 12-month period as the relevant taxing
authorities may designate in the future. If Landlord reduces the real estate
taxes on the Shopping Center by contest or negotiation, Landlord shall refund to
Tenant its Proportionate Share of the reduction, less a Proportionate Share of
the costs of such contest or negotiation.

        Tenant's Proportionate Share of Real Estate Taxes shall be paid in
monthly installments on or before the first day of each calendar month, in
advance, in an amount estimated by Landlord. After receipt of all tax,
assessment and expense bills attributable to any tax fiscal year, Landlord shall
furnish Tenant with a written statement of the actual amount of Tenant's
Proportionate Share of Real Estate Taxes. If the total amount paid by Tenant
under this Section for any tax fiscal year shall be less than the actual amount
due from Tenant for such tax fiscal year as shown on such statement, Tenant
shall pay to. Landlord the difference between the amount paid by Tenant and the
actual amount due, such deficiency to be paid within ten (10) days after demand
therefor by Landlord; and if the total amount paid by Tenant hereunder for any
tax fiscal year shall exceed such actual amount due from Tenant for such tax
fiscal year, such excess shall be credited against payments hereunder next due,
or at the end of the Term, refunded to Tenant. Landlord may adjust the monthly
amount payable by Tenant hereunder

7

--------------------------------------------------------------------------------




based on Landlord's receipt of Notice of a change in assessment or otherwise to
account for a change in the composition of the Shopping Center.

        Tenant shall further pay as additional rent all rental or rental use
taxes related to the Premises assessed by any governmental authority whether
measured by Tenant's gross rental payments or otherwise, and whether charged
against Tenant.orLandlord (but not including income or franchise taxes or any
other taxes imposed upon or measured by Landlord's net income, profits, or net
worth unlesse the same shall be imposed in lieu of real estate taxes). Tenant
shall further pay and discharge when due any federal, state, county or municipal
tax levied or assessed against the leasehold estate created hereby, and any
taxes levied orr assessed against any trade fixtures, furnishings, equipment,
leasehold improvements, alterations or additions made by Tenant, or against any
merchandise and personal property of any kind owned, installed or used by Tenant
in or upon the Premises during the Term.

        3.05    Trash Removal.    If Landlord provides trash pickup service for
the Shopping Center, including the provision of one or more trash dumpsters for
the use of the Premises (whether alone or with other tenants of the Shopping
Center), Tenant shall pay to Landlord as additional rent Tenant's share of the
annual costs of the service, including the costs of cleaning and maintenance of
the dumpst~ers and the surrounding areas, plus a fifteen percent (15%)
administrative fee. Such payments shall be based on Landlord's reasonable
estimate, subject to adjustment from time to time as hereafter described, and
shall be payable in equal monthly installments in advance on the first day of
each month. Landlord's estimate of Tenant's share of the costs of the trash
pickup service shall be based on Tenant's use of the service, the amount and
type of trash generated by Tenant's business, frequency of pickup, and other
relevant factors as determined by Landlord. Landlord may adjust, from time to
time, the amount payable by Tenant.

        3.06    Insurance.    Tenant shall pay as additional rent Tenant's
Proportionate Share of the cost of liability, property damage, fire, extended
coverage, flood, rent loss, malicious mischief, vandalism, workmen's
compensation and employees' liability, and any other casualty and liability
insurance with respect to the Common Areas of the Shopping Center and
administrative charges in the amount of fifteen percent (15%) of the Common Area
insurance costs ("Common Area Insurance Costs"). Such insurance may be carried
at the discretion of Landlord in such amounts and with companies as Landlord
shall determine. Tenant's Proportionate Share of Common Area Insurance Costs
shall be paid by Tenant in monthly installments in such amounts as are estimated
and billed by Landlord during each twelve (12) month period commencing and
ending on dates designated by Landlord, each installment being due on the first
day of each calendar month. Within one hundred twenty (120) days, or such
reasonable time (in Landlord's determination) after the end of each such twelve
(12) month period, Landlord shall deliver to Tenant a statement of. such
insurance costs for such twelve (12) month period. Any overpayment or deficiency
in Tenant's payment of its Proportionate Share of Common Area Insurance Costs
shall be adjusted between Landlord and Tenant, and Tenant shall pay Landlord or
Landlord shall credit Tenant's account (or, if such adjustment is at the end of
the Term, shall reimburse Tenant reasonably promptly) in amounts as may be
necessary to effect such adjustment. Upon reasonable notice, Landlord shall make
available for Tenant's inspection (which inspection shall be at Tenant's sole
cost and expense) at Landlord's office, during normal business hours, Landlord's
records relating to such insurance costs for such preceding twelve (12) month
period. Failure of Landlord to provide the statement called for hereunder within
the time prescribed shall not relieve Tenant of its obligations hereunder.

8

--------------------------------------------------------------------------------





        3.07    Net Lease.    This is a net lease and the rent, additional rent
and all other sums payable hereunder by Tenant shall be paid without notice,
demand, setoff, counterclaim, deduction, or defense and, except as otherwise
expressly provided herein, without abatement or suspension. Except as otherwise
expressly provided in this Lease, this Lease shall not terminate, nor shall
Tenant have any right to terminate this Lease nor shall Tenant be entitled to
any abatement or reduction of rent hereunder. It is the intention of the parties
hereto that the obligations of Tenant hereunder shall be separate and
independent covenants and agreements, that the rent, additional rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events and that the obligations of Tenant hereunder shall continue unaffected,
unless the requirement to pay or perform the same shall have been terminated
pursuant to an express provision of this Lease.

        3.08    Additional Rent.    Tenant covenants to pay and discharge when
the same shall become due, as "additional rent", all amounts, liabilities and
obligations which Tenant has assumed or agreed to pay or discharge pursuant to
this Lease including those enumerated in this Article 3 and elsewhere in this
Lease, together with every charge, interest and cost which may be added for
non-payment thereof.

        3.09    Method of Payment, Past Due Rents.    The term "rent" as used in
this Lease shall mean and include all Minimum Rent, Percentage Rent and
additional rent payable hereunder. All rent shall be paid to Landlord at the
Rental Payment Place or at such other place or to such other person as Landlord
may from time to time direct in writing, or as otherwise provided herein, in
lawful money of the United States of America. If Tenant fails to make any such
payment when the same becomes due, then in addition to all rights, powers and
remedies provided herein, by law or otherwise in the case of non-payment of
rent, Landlord shall be entitled to recover from Tenant the greater of (a) five
percent (5%) of the amount due and (b) one hundred dollars ($100.00) to cover
Landlord's additional administrative expenses. Tenant will also pay to Landlord
on demand, interest at the rate of twenty percent (20%) per annum (or the
highest rate permitted by applicable law, whichever is lower) (the "Default
Rate") on all overdue installments of rent and on overdue amounts of additional
rent relating to obligations which Landlord shall have paid on behalf of Tenant,
in each case from the due date thereof until paid in full.


ARTICLE 4

Construction of Improvements


        4.01    Condition of Premises.    Landlord agrees that it will, at its
sole cost and expense construct those improvements listed as Landlord's Work on
the attached Exhibit B ("Landlord's Work"). Tenant's taking possession of the
Premises shall be conclusive evidence as against Tenant that Landlord's Work has
been completed and that the Premises were in satisfactory condition when Tenant
took possession unless within five (5) days after delivery of possession, Tenant
shall have delivered to Landlord a list of uncompleted items of Landlord's Work.
Tenant acknowledges that no representation or warranty has been made by Landlord
as to the condition of the Premises or their suitability for Tenant's proposed
improvements thereto or use thereof or the condition of the Shopping Center, and
that Landlord and its agents have made no promises to improve the Premises
except as is set forth in Exhibit B attached hereto.

        4.02    Tenant's Work.    All improvements to the Premises necessary for
Tenant's use and occupancy thereof and not listed as Landlord's Work on Exhibit
B shall be completed by Tenant, at Tenant's expense, and shall hereinafter be
referred to as "Tenant's Work". The Tenant's Work shall be completed by Tenant
in conformity with the specifications attached hereto as Exhibit C, plans and
specification's therefor approved by Landlord and all applicable laws, orders,
rules and regulations of governmental authorities. Prior to the commencement of
the Term, Landlord shall have received full payment from Tenant due Landlord
pursuant to Exhibit B and/or Exhibit C and for such other work as Landlord may
have undertaken at Tenant's request. Tenant agrees to submit to Landlord plans
and

9

--------------------------------------------------------------------------------




specifications covering the Tenant's Work, in such detail as Landlord may
require, within fifteen (15) days after execution of this Lease and Tenant
agrees not to commence work on any of the Tenant's Work until Landlord has
approved such plans and specifications in writing, Landlord's Work in the
Premises has been substantially completed and Tenant has obtained all permits
and approvals necessary for the construction of Tenant's Work. Landlord's
approval of Tenant's plans and specifications shall not be deemed evidence of
the compliance by such plans and specifications with all applicable laws,
orders, rules and regulations of governmental authorities, nor shall it be or be
deemed to be a warranty thereof of the soundness or fitness for a particular
purpose of the Tenant's Work. Landlord's approval of the plans and
specifications for Tenant's Work is purely for the benefit of Landlord and may
not be relied on for any purpose except as set forth herein. At all times during
Tenant's construction, Landlord and its representatives shall have the right to
enter upon the Premises for the purpose of inspecting the construction and
progress of the Tenant's Work. Tenant agrees with respect to Tenant's Work that
it will (a) not damage, delay or interfere with the prosecution or completion of
any work being performed by Landlord or any other person(s) in the Premises or
by Landlord or any other person(s) in or about any other portion of the Shopping
Center; (b) comply with all procedures and regulations prescribed by Landlord
from time to time for coordination of such work and activities with any work
being performed by Landlord, or any other construction, in the Shopping Center;
and (c) conform to all of Landlord's labor regulations and shall not do or
permit anything to be done that might create (or hinder the cessation thereof if
extant) any work stoppage, picketing or other labor disruption or dispute which
would interfere with the construction or operation of any work or activities
being conducted anywhere by Landlord. If Tenant fails or refuses to comply with
any of the foregoing obligations (set forth in items (a), (b) and (c)), Landlord
may require Tenant to cease immediately the performance of such work and
activities. Tenant agrees that its entry into possession of the Premises prior
to the Commencement Date shall be subject to all of the terms of this Lease,
except the covenants to pay the amounts as set forth in Section 3.01, 3.02 and
3.04.

        4.03    Failure of Tenant to Open.    If Tenant fails to take possession
and to open the Premises for business fully improved, fixtured, stocked and
staffed by the Commencement Date, then such failure shall constitute an Event of
Default and the Landlord shall have, in addition to any and all remedies herein
provided, the right at its option to collect not only the Minimum Rent and
additional amounts due in accordance with Article 3 hereof, but also additional
rent at the rate of 1/30th of the monthly installment of Minimum Rent then due
per day for each and every day that the Tenant shall fail to commence to do
business; said additional rent shall be deemed to be liquidated damages for the
benefit of Landlord and shall be in lieu of any Percentage Rent if applicable
that might have been earned during such period of the Tenant's failure to open.

        4.04    Landlord's Option to Terminate Lease.    Notwithstanding any
provision herein to the contrary, if for any reason whatsoever the Premises
shall not be delivered to Tenant on or before the outside Delivery Date
specified in Section 1.12 hereof, Landlord may elect to terminate this Lease by
giving notice of such election to Tenant. If such notice is given, this Lease
and the rights and obligations of the parties hereunder shall thereupon cease
and terminate without need for the execution of any further or other instrument
but, if Landlord shall request, Tenant shall execute an instrument, in
recordable form, whereby Tenant releases and surrenders all right, title and
interest which it may have in and to the Premises under this Lease or otherwise.

        4.05.    Measurement of Premises.    The square footage of the Premises
stated on page 1 shall be deemed to be the square footage of the Premises for
all purposes of this Lease unless Tenant or Landlord elects (at the expense of
the party so electing) to have the Premises field measured. If such election is
made, and as a result thereof, the square footage of the Premises is determined
to be different from the square footage of the Premises stated on page 1, the
result of such measurement (measured from the center of interior demising walls
and from the outside of exterior walls) shall be deemed to be the square footage
of the Premises for all purposes of this Lease; provided, however,

10

--------------------------------------------------------------------------------




that: (i) Tenant's right to elect to have the Premises field measured must be
exercised prior to Tenant's commencement of work in the Premises, (ii) both
parties shall have the right to be present at the remeasurement of the Premises
and shall receive advance notice of the scheduled date and time of any such
remeasurement.


ARTICLE 5

Use of Premises


        5.01.    Use.    (a) The Premises shall be occupied and used only for
the Permitted Use and for no other purpose whatsoever unless Landlord, in its
sole and absolute discretion, consents to a change in such uses. Tenant
acknowledges and agrees that the Permitted Use of the Premises set forth herein
is a critical element of the bargain of the parties hereto and that actual and
substantial detriment will result to Landlord and other tenants and occupants of
the Shopping Center in the event that a change or deviation in such uses shall
occur or be permitted without the express written consent herein required. In
operating the Premises for the Permitted Use, Tenant shall comply with all
applicable laws, codes and government regulations. Unless expressly provided in
the Permitted Use, Tenant shall not sell or serve alcoholic beverages nor shall
Tenant apply for or obtain any liquor license for the Premises.

        (b)   From and after the Commencement Date, Tenant agrees to keep the
Premises open and diligently operate the business conducted therein under the
Trade Name specified in Section 1.08, using a sufficient number of adequately
trained managers and personnel for efficient service, during the Minimum Hours
indicated in paragraph "(d)" of this Section 5.01, provided that such Minimum
Hours are subject to change from time to time by Landlord. Tenant shall carry at
all times in the Premises a stock of merchandise of such quantity, character and
quality as to maximize Gross Sales and shall operate its business in one hundred
percent (100%) of the Premises. Tenant shall install and maintain at all times
displays of merchandise in the display windows on the Premises. Tenant agrees to
conduct Tenant's business at all times in a first class, high-grade manner
consistent with reputable business standards and practices in good faith and in
such manner that the high reputation of the Shopping Center is furthered. Tenant
agrees that storage and office space in the Premises shall only exist to the
extent required for the Permitted Use conducted on the Premises and shall not be
used to service any other operation of Tenant. No auction, fire, liquidation,
going-out-of-business or bankruptcy sales may be conducted in the Premises
without the prior written consent of Landlord having been first obtained.

        (c)   If Tenant shall request Landlord's approval to open the Premises
for business for hours exceeding the Minimum Hours and if Landlord shall approve
in writing such request, Tenant shall pay to Landlord as additional rent, upon
demand, any additional costs incurred by Landlord in connection with Tenant's
opening of the Premises for business during such additional hours.

        (d)   Tenant's "Minimum Hours" shall mean: Monday through Saturday,
9:30 a.m. to 9:00 p.m.; and Sunday, 11:00 a.m. to 6:00 p.m.

        (e)   Notwithstanding anything to the contrary contained herein, in the
event Tenant's use of the Premises involves food preparation, Tenant shall
install grease traps in the Premises in order to eliminate the problem of sewer
back-ups and health hazards, the type and manner of installation of such grease
traps being subject to Landlord's prior written approval, and shall establish a
bi-monthly cleaning program with respect thereto. In addition to the bi-monthly
cleaning of the grease traps, Tenant shall use "Cloroben PT", or a similar type
of chemical, in all drain lines, in accordance with the manufacturer's
recommendations to help dissolve any grease build-up. Further, a regular and
periodic extermination program shall be instituted. Tenant shall provide
Landlord with copies of its cleaning contract for its grease traps and its
extermination contracts upon execution of the Lease.

        (f)    Exhibit H ("Prohibited Uses") is attached hereto and by this
reference, incorporated herein.

11

--------------------------------------------------------------------------------





ARTICLE 6

Quiet Enjoyment and Landlord's Right of Entry


        6.01    Quiet Enjoyment.    If and so long as Tenant shall pay all the
rent specified herein and observe and perform all covenants, agreements and
obligations required by it to be observed and performed hereunder, Tenant shall
peaceably and quietly hold and enjoy the Premises for the Term without hindrance
or interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through or under Landlord, subject, nevertheless, to the terms and
conditions of this Lease and the mortgages and other matters to which this Lease
is subordinate. Landlord expressly reserves the right as to the Shopping Center
at any time to do, or permit to be done, any or all of the following: add or
remove buildings or structures; enclose any mall; add to, alter or remove
partially or wholly any structure or structures used to enclose any plaza area;
change the identity and type of stores and tenancies and the dimensions thereof;
change the name of the Shopping Center in which the Premises are located; close
temporarily all or any part of the Common Areas; change the address or
designation of the Premises; provide subterranean and multiple level parking
decks; convert Common Areas into Leasable Space and Leasable Space into Common
Areas; change the means of access to and egress from the Shopping Center, and
expand or reduce the size of the Shopping center, provided, however, that no
such changes shall deny or materially interfere with ingress to, or egress from
the Premises.

        6.02    Right of Entry.    Tenant agrees that Landlord, its agents,
employees or servants or any person authorized by Landlord may enter the
Premises for the purpose of inspecting the condition of the same and to make
such repairs to the Premises as Landlord may deem necessary or desirable, and to
exhibit the same to prospective purchasers, mortgagees and tenants of other
areas of the Shopping Center and to prospective tenants and to place in and upon
the Premises during the last six months of the Term at such places as may be
determined by Landlord "For Rent" signs or notices, and Tenant undertakes and
agrees that neither Tenant nor any person within Tenant's control will interfere
with such signs or notices. Such entry, inspection and repairs as Landlord may
make of or to the Premises shall not constitute eviction of Tenant in whole or
part, and the rent reserved shall in no way abate while such work is being done
by reason of loss or interruption of business of Tenant or otherwise. If Tenant
or Tenant's agents or employees shall not be present to permit entry into the
Premises at any time when for any reason entry therein shall be necessary in the
reasonable judgment of Landlord to prevent injury or damage, Landlord, Agent or
its agents or employees may enter same by master key or, in the event of an
emergency, by forcible entry without liability therefor and without in any
manner affecting the obligations, covenants, terms or conditions of this Lease.
Nothing herein contained, however, shall be deemed or construed to impose upon
Landlord any obligation or liability whatsoever for care, supervision, repair,
improvement, addition, change or alteration of the Premises or the Shopping
Center or any part thereof other than as herein provided.

        6.03    Certain Matters of Record.    Tenant's rights to the Premises
and the use and enjoyment thereof shall be subject in all respects to the terms
and conditions set forth in the Declaration of Covenants, Conditions and
Restrictions of the White Marsh Business Community, recorded in the Land Records
of Baltimore County, Maryland at Liber 6836, page 633 as amended by (i) First
Amendment thereto dated February 22, 1990 and recorded among the Land Records in
Liber 8414, Folio 383, (ii) Second Amendment thereto dated February 22, 1990 and
recorded among the Land Records in Liber 8414, Folio 393, (iii) Third Amendment
thereto dated September 29, 1992 and recorded among the Land Records in Liber
9692, Folio 594 and (iv) Fourth Amendment thereto dated October 12, 1995 and
recorded among the Land Records in Liber 11602, Folio 170.

        Landlord as the fee simple owner of the Shopping Center may enter into
and/or modify easements, rights of way, or other similar agreements benefitting
or burdening the Shopping Center (collectively, the "Easement") without
requiring Tenant's approval therefor if Landlord determines that such Easement
is in the best interest of the Shopping Center, provided, that such Easement
will not

12

--------------------------------------------------------------------------------




materially adversely affect Tenant's use and enjoyment of the Premises. Tenant
shall execute any such Easement within five (5) business days after request
therefor by Landlord.


ARTICLE 7

Nuisance, Waste, Operations, Rules and Regulations


        7.01    Nuisance.    Tenant shall not perform any acts or carry on any
practices which may injure the Building constructed on the Premises, violate any
certificate of occupancy affecting same, constitute a public or private nuisance
or a menace to other tenants in the Shopping Center, produce undue noise, create
obnoxious fumes or odors or otherwise cause unreasonable interference with other
tenants of the Shopping Center.

        7.02    Waste, Etc.    Tenant agrees not to: (a) permit any unlawful or
immoral practice to be carried on or committed on the Premises; (b) make any use
of or allow the Premises to be used for any purpose that might invalidate or
increase the rate of insurance thereof; (c) keep or use or permit to be kept or
used on the Premises any inflammable fluids or explosives without the written
permission of the Landlord first had and obtained; (d) use the Premises for any
purpose whatsoever which might create a nuisance or injure the reputation of the
Premises or of the Shopping Center; (e) deface or injure the Premises or the
Shopping Center; (f) overload the floors; (g) sell or consume or allow the sale
or consumption of alcoholic beverages on the Premises, unless the same is
included in the Permitted Use and appropriate licenses and insurance coverage
has been secured; or (h) commit or suffer any waste in or about the Premises.
Tenant agrees to pay as additional rent any increase in the cost of insurance on
the Premises to Landlord as a result of any unauthorized use of the Premises by
Tenant, but such payment shall not constitute in any manner a waiver by Landlord
of its rights to enforce all of the covenants and provisions of this Lease.

        7.03    Tenant's Operations.    Tenant covenants and agrees (a) that it
will use, maintain and occupy the Premises, in a careful, safe and proper
manner, and will keep the appurtenances, including adjoining sidewalks, in a
clean and safe condition, at its own expense; (b) to keep the inside and outside
of al'1 glass in the doors and windows of the Premises clean; (c) that it will
not, without the prior written consent of Landlord, place or maintain any
merchandise or other articles in any vestibule or entry to the Premises, on the
sidewalks adjacent thereto, or elsewhere on the exterior thereof; (d) that it
will maintain the Premises at its own expense in a clean, orderly and sanitary
condition, free of insects, rodents, vermin and other pests; (e) that it will
not permit undue accumulations of garbage, trash, rubbish and other refuse, but
will remove the same at its own expense, and will keep such refuse in proper
containers within the interior of the Premises until called for to be removed;
(f) that it will not use, nor permit nor suffer the use of any apparatus or
instruments for musical or other sound reproduction or transmission in such
manner that the sounds emanating therefrom or caused thereby shall be audible
beyond the interior of the Premises; (g) that it will not engage in or permit
false or misleading advertising nor engage in any unfair trade practice
injurious to the Shopping Center, other tenants of the Shopping Center or
Landlord; (h) that it will not install any radio, television, loudspeaker, or
other sound amplification device on the roof or on the exterior of the Premises
without Landlord's prior approval; (i) that it will not permit vending machines,
electric video games or pinball machines without Landlord's prior approval; and
(j) that it will not permit pornographic materials, books, or magazines in, upon
or about the Premises.

        7.04    Rules and Regulations.    Tenant covenants and agrees to comply
with the rules and regulations attached hereto as Exhibit E. In the event any
violation of any rules and regulations continues after five (5) days following
notice to the Tenant of such violation, beginning on such fifth day Tenant
shall, in addition to any and all other remedies of Landlord provided in this
Lease for default by Tenant, pay to Landlord, as additional rent and agreed
reasonable compensation for the administrative and other costs which Landlord
may incur, Fifty Dollars ($50.00) per day for each

13

--------------------------------------------------------------------------------




violation for each day such violation continues. Landlord reserves the right to
adopt additional rules and regulations in respect to the conduct of Tenant's
activities in the Premises and the Shopping Center, which, upon adoption, shall
be deemed incorporated herein, provided that Tenant is given notice thereof.


ARTICLE 8

Compliance with Law, Liens, Indemnity


        8.01    Compliance with Law and Contracts.    Tenant shall, at its
expense, comply with and shall cause the Premises and Tenant's employees to
comply with all governmental statutes, laws, rules, orders, regulations and
ordinances applicable, at anytime during the Term, to the Premises or any part
thereof, or Tenant's use and operation thereof, and any improvements or
alterations in the Premises. Tenant shall, at its expense, comply with the
requirements of all policies of insurance which at any time may be in force with
respect of the Premises, and with the provisions of all contracts, agreements
and restrictions affecting the Premises or any part thereof or the occupancy or
use thereof.

        8.02    Title and Covenant Against Liens.    Landlord's title is and
always shall be paramount to the title of Tenant and nothing in this Lease
contained shall empower the Tenant to do any act which can, shall or may
encumber the title of Landlord. Tenant covenants and agrees not to suffer or
permit any lien of mechanics or materialman to be placed upon or against the
Shopping Center or the Premises or against the Tenant's leasehold interest in
the Premises and, in case of any such lien attaching, to take and diligently
prosecute appropriate action to have the same discharged or bonded and released
of record at Tenant's sole expense within fifteen (15) days of the filing of
such lien. Tenant has' no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of law or otherwise, to attach to or be placed upon the Shopping Center or the
Premises, and any and all liens and encumbrances created by Tenant shall attach
only to Tenant's interest in the Premises. If any such liens so attach and
Tenant fails to pay and remove same within fifteen (15) days after the filing
thereof, Landlord, at its election, may pay and satisfy the same and in such
event the sums so paid by Landlord, with interest from the date of payment at
the Default Rate shall be deemed to be additional rent due and payable by Tenant
at once without notice or demand.

        8.03    Toxic and/or Hazardous Substances.    The term "Hazardous
Substances," as used in this Lease shall mean pollutants, contaminants, toxic or
hazardous wastes, or other substances, the removal of which is required or the
use of which is restricted, prohibited or regulated by any "Environmental Law,"
which term shall mean any federal, state or local law or ordinance relating to
pollution or protection of the environment. Tenant hereby agrees that (i) no
activity will be conducted on the Premises that will produce any Hazardous
Substance, except for such activities that are part of the ordinary course of
Tenant's business activities (the "Permitted Activities"), provided said
Permitted Activities are conducted in accordance with all Environmental Laws and
Landlord has been notified in advance in writing by Tenant; (ii) the Premises
will not be used in any manner for the storage of any Hazardous Substances
except for the temporary storage of Permitted materials, provided such Permitted
Materials are properly stored in a manner and location meeting all Environmental
Laws and apprpved in advance in writing by Landlord; (iii) no portion of the
Premises will be used as a landfill or a dump; (iv) Tenant will not install any
underground tanks of any type; (v) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (vi) Tenant
will not permit any Hazardous Substances to be brought onto the Premises, except
for the Permitted Materials described above.

        Tenant hereby indemnifies and saves Landlord harmless from all
liabilities and claims arising from the use, storage or placement of any
Hazardous Substances upon the Premises or elsewhere within the Shopping Center
or property of Landlord if brought or placed thereon by Tenant, its agents,
employees,

14

--------------------------------------------------------------------------------




contractors or invitees; and Tenant shall (i) within fifteen (15) days after
written notice thereof, take or cause to be taken, at its sole expense, such
actions as may be necessary to comply with all Environmental Laws and
(ii) within fifteen (15) days after written demand therefor, reimburse Landlord
for any amounts expended by Landlord to comply with any Environmental Laws with
respect to the Premises or with respect to any other portions of the Shopping
Center as the result of the placement or storage of Hazardous Substances by
Tenant, its agents, employees, contractors or invitees, or in connection with
any judicial or administrative investigation or proceeding relating thereto,
including, without limitation, reasonable attorneys' fees, fines or other
payments. Tenant hereby grants Landlord, and Landlord's agents and employees
(including but not limited to, any engineers or other parties engaged in the
testing of Hazardous Substances) the right to enter upon the Premises for the
purpose of inspecting the Premises whether Tenant, its agents, employees,
contractors or invitees, has violated any of the provisions of this Section and,
if any Hazardous Substances are found upon the Premises in violation of this
Section, Tenant shall pay to Landlord, as additional rent, all costs of the
inspection together with all costs incurred by Landlord in removing,
encapsulating or otherwise remediating any Hazardous Substances. The foregoing
indemnification shall survive the termination or expiration of this Lease.

        8.04    Americans With Disabilities Act.    The parties acknowledge that
the Americans With Disabilities Act of 1990 (42 U.S.C. §12101 et seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the "ADA") establish requirements for business operations, accessibility and
barrier removal, and that such requirements may or may not apply to the Premises
and Center depending on, among other things: (1) whether Tenant's business is
deemed a "public accommodation" or "commercial facility", (2) whether such
requirements are "readily achievable", and (3) whether a given alteration
affects a "primary function area" or triggers "path of travel" requirements. The
parties hereby agree that: (a) Landlord shall be responsible for ADA Title III
compliance in the Common Areas, except as provided below, (b) Tenant shall be
responsible for ADA Title III compliance in the Premises, including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease, and (c) Landlord may perform, or require that Tenant
perform, and Tenant shall be responsible for the cost of, ADA Title III "path of
travel" requirements triggered by alterations in the Premises. Tenant shall be
solely responsible for requirements under Title I of the ADA relating to
Tenant's employees.

        8.05    Indemnification.    Tenant agrees to pay, and to protect,
indemnify and save harmless Landlord and all beneficiaries, agents and employees
of Landlord from and against any and all liabilities, losses, damages, costs,
expenses (including all attorney's fees and expenses), causes of action, suits,
claims, demands or judgments of any nature whatsoever (except those arising
solely from the gross negligence or willful misconduct of Landlord) arising from
(a) any injury to, or the death of, any person or any damage to property on the
Premises or upon adjoining sidewalks, streets or ways, or in any manner arising
out of or connected with the use, non-use, condition or occupation of the
Premises or any part thereof or resulting from the condition thereof or of
adjoining sidewalks, (b) any act or omission of Tenant or its agents,
contractors or employees, (c) violation by Tenant of any agreement or condition
of this Lease, and (d) violation by Tenant of any contract or agreement to which
Tenant is a party or any restriction, statute, law, ordinance or regulation, in
each case affecting the Premises or any part thereof or the occupancy or use
thereof.


ARTICLE 9

Maintenance and Repair of Premises


        9.01    Maintenance by Tenant.    Tenant shall at all times maintain the
non-structural portions of the Premises (including without limitation
maintenance of exterior entrances, all of Tenant's signs and all glass and show
window moldings) and all floors, ceiling, interior walls, partitions, doors,
fixtures,

15

--------------------------------------------------------------------------------



equipment and appurtenances thereof (including without limitation lighting,
plumbing fixtures, heating, air conditioning, ventilating, electrical and fire
detection and protection systems installed by Landlord or Tenant exclusively
serving the Premises and including leaks around ducts, pipes, vents or other
parts of the heating, air conditioning, ventilating and plumbing systems which
protrude through the roof of the Premises) in good order, appearance, condition
and repair, including all necessary replacements of any said facilities.

        Tenant shall change all HVAC filters at least once a month. Tenant shall
contract with a reputable HVAC firm approved by Landlord to inspect and service
the HVAC system. At least twice each Lease Year, Tenant shall have the HVAC
system inspected by the firm and shall obtain from the firm a written inspection
report. Tenant shall keep the service contract and the report at the Premises
and shall furnish copies to Landlord on an annual basis.

        9.02    Maintenance by Landlord.    (a) Landlord shall maintain, repair
and replace (when necessary) the structural supports, interior demising walls,
exterior walls, floor slab, and roof of the Premises to keep them in good, safe,
and clean condition. However, if the need for maintenance, repair, or
replacement is connected with the negligence of Tenant, its employees, agents,
contractors; or with Tenant's failure to perform anything it is required to
perform under this Lease; or taking any action it is not permitted to take under
this Lease (whether or not the failure or the action has continued long enough
to constitute a default); or with vandalism, malicious mischief, or actual or
attempted robbery, burglary, or safe burglary, against which Tenant is required
to insure, Landlord either may require Tenant to pay the cost of the
maintenance, repair, or replacement, or may require Tenant to do the maintenance
or make the repair or replacement. If Landlord notifies Tenant that Tenant must
perform the maintenance or make the repair or replacement, Tenant shall submit
its plans or procedures for the maintenance, repair, or replacement to Landlord
for its approval within 5 days after Landlord's notice and shall perform the
maintenance or make the repair or replacement as soon as reasonably practicable
after Landlord approves Tenant's plans or procedures. Landlord is not obligated
to do any other maintenance or to make any other repairs, replacements or
improvements to the Premises or to any equipment or fixtures in the Premises.

        (b)   If Tenant refuses or neglects to repair as required hereunder to
the reasonable satisfaction of Landlord, Landlord may make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant's
merchandise, fixtures, or other property or to Tenant's business by reason
thereof. Upon completion thereof, Tenant shall reimburse Landlord's costs for
making such repairs plus twenty percent (20%) of such costs for overhead and
supervision, upon presentation of a bill therefor, as additional rent.


ARTICLE 10

Common Areas and Charges


        10.01    Control of Common Areas.    The "Common Areas" are all parking
areas, access areas and other areas and improvements in or near the Shopping
Center made available or maintained by Landlord from time to time for the
tenants in the Shopping Center and their customers; including without limitation
employee parking areas, truck ways, driveways, loading docks and areas, delivery
areas, multi-story parking facilities, package pickup stations, pedestrian
sidewalks, enclosed and unenclosed malls, courts, ramps, landscaped areas,
retaining walls, stairways, bus stops, public restrooms, management offices,
maintenance and/or security storage areas, sprinkler rooms, interior fire exit
areas not within a tenant's premises, electrical rooms, and lighting facilities;
provided, however, that the Premises and premises leased to other tenants of the
Shopping Center are specifically excluded from the definition of the Common
Areas provided herein.

        Landlord retains exclusive control and management of the Common Areas.
Landlord may establish, amend and enforce reasonable written rules and
regulations for the Common Areas.

16

--------------------------------------------------------------------------------




Landlord may change the sizes, locations, shapes, arrangements, areas and
facilities of the Common Areas; restrict parking by employees to designated
areas; construct surface, subsurface or elevated parking areas and facilities;
establish and change the level or grade of parking surfaces; enforce parking
charges (by meters or otherwise) with appropriate provisions for ticket
validating; close any Common Areas temporarily to make repairs or changes,
prevent the acquisition of public rights therein, discourage noncustomer
parking, or for any other purposes; remove from the Common Areas trespassers or
others who, in Landlord's sole discretion, are disruptive to the ordinary use of
the Shopping Center; and perform such other acts in the Common Areas as Landlord
in its sole discretion deems advisable.

        10.02    License.    All Common Areas and facilities therein are to be
used and occupied under a non-exclusive license, and if the amount of such areas
be diminished, Landlord shall not be subject to any liability nor shall Tenant
be entitled to any compensation or diminution or abatement of rent, nor shall
such diminution of such areas be deemed constructive or actual eviction.

        10.03    Maintenance Charges.    (a) Tenant shall pay as additional rent
Tenant's Proportionate Share of the Common Area Maintenance Costs (as
hereinafter defined). Such payments shall be based on Landlord's reasonable
estimates, subject to adjustment from time to time on determination of the
actual amount of the Common Area Maintenance Costs, and shall be payable in
equal monthly installments in advance on the first day of each month. Within one
hundred twenty (120) days (or such additional time as is reasonable under the
circumstances) after the end of each "CAM Year" (as hereinafter defined),
Landlord shall deliver to Tenant a statement of the Common Area Maintenance
Costs for the most recent CAM Year, and the monthly installments paid or payable
shall be adjusted between Landlord and Tenant, the parties hereby agreeing that
Tenant shall pay Landlord or Landlord shall credit Tenant's account, or (if such
adjustment is at the end of the Term) pay Tenant, as the case may be, within
thirty (30) days after receipt of such statement, such amounts as may be
necessary to effect adjustment to the agreed proportionate share for such CAM
Year. "CAM Year," for purposes hereof, shall mean each twelve (12) month period
corresponding to Landlord's fiscal year, which is currently the twelve
(12) month period ending on March 31.

        (b)   "Common Area Maintenance Costs" shall be the total of all items of
cost and expense incurred in operating, managing, equipping, protecting,
policing, securing, lighting, repairing, replacing and maintaining the Common
Areas and their facilities, less contributions for particular items allocated
and paid separately by any ground tenants in the Shopping Center. Common Area
Maintenance Costs shall include, without limitation, all costs and expenses of
(1) maintaining, repairing and replacing the Common Areas as shall be required
in Landlord's judgment; (2) security, fire detection and protection and traffic
direction and control; (3) cleaning and removing of rubbish, dirt, debris,
water, snow and ice from the Common Areas (including removal of water, snow and
ice from rooftops); (4) planting, landscaping, re-planting and replacing flowers
and landscaping; (5) water, drainage and sewage; (6) wages, health and welfare
benefits, pension benefits, union dues, vacations, unemployment taxes and social
security taxes; (7) personal property taxes; (8) permits and licenses;
(9) supplies; (10) the operation of loud speakers and any other equipment
supplying music; (11) utility services and lighting (including the cost of light
bulbs and electric current); (12) patching, repairing, resurfacing, topping and
marking of all parking and drive areas; (13) filling, sealing and supporting of
sink holes; (14) depreciation of machinery and equipment used in the operation
of the Common Areas (but not including depreciation of the original cost of
acquiring the Common Areas of the Shopping Center); (15) all amounts payable by
Landlord under any reciprocal easement agreement, covenant or easement binding
upon the Shopping Center; (16) the charges of any independent contractor who,
under contract with Landlord or its representatives, performs any work in
connection with or relating to the operation, maintenance, repair or replacement
of any part of the Common Areas; (17) any other expense or charge, whether or
not hereinbefore mentioned, which, in accordance with generally accepted
accounting and management principles, would be considered as an expense of
managing, operating,

17

--------------------------------------------------------------------------------




maintaining or repairing the Common Areas, provided, however, that any capital
expenditures shall, in accordance with generally accepted accounting principles,
be amortized over the useful life of such asset; and (18) administrative charges
in the amount of fifteen percent (15%) of the Common Area Maintenance Costs
(exclusive of such administrative charges).


ARTICLE 11

Fixtures/Building, Signs and Alterations


        11.01    Fixtures/Building.    Upon expiration or termination of this
Lease, Tenant shall remove all of Tenant's furnishings, fixtures and equipment
and restore the Premises as provided in Section 18.01, provided that Tenant
shall not remove any equipment, conduits and fixtures providing water, plumbing,
electrical, heating, ventilation, air conditioning, lighting and sewer service
to the Premises, all of which shall be the property of Landlord throughout the
Term (subject to Tenant's duty to use and maintain the same) and shall remain
the property of Landlord upon expiration of the Term or termination of Tenant's
right to possession of the Premises pursuant to Article 16.

        11.02    Signs.    Tenant shall have the right to place signs and
advertisements on the exterior and interior of the Premises and the Shopping
Center in the locations and subject to the conditions set forth in Exhibit C-1,
provided that size, style and appearance of all exterior signs and all interior
signs visible from the exterior of the Premises shall be subject to the approval
of Landlord and shall be in compliance with applicable law and Landlord's Design
Criteria set forth on Exhibit C.

        11.03    Landlord's Lien.    All trade fixtures, personal property,
equipment, inventory and merchandise belonging to Tenant which are, or may be,
put into the Premises during the Term, whether exempt or not from sale under
execution and attachment under the laws of the state where the Premises are
located, shall at all times be subject to, and Tenant hereby grants to Landlord
a first lien and security interest in favor of Landlord, for the purpose of
securing all rent, additional rent or other sums which may become due to
Landlord from Tenant under this Lease. Upon default or breach of any covenants
of this Lease, Landlord shall have all remedies available under the Uniform
Commercial Code enacted in the state where the Premises are located including,
but not limited to, the right to take possession of the above mentioned property
and dispose of it by sale in a commercially reasonable manner. Tenant hereby
agrees to execute financing statements and continuation statements upon a
request to do so by Landlord for the purpose of recording same in the
appropriate public records in order to perfect Landlord's security interest,
serving notice to third parties of the security interest herein granted. Upon
the failure of Tenant to so execute upon request, Tenant does hereby appoint
Landlord as Tenant's attorney in fact for said purpose. Tenant agrees to pay, as
additional rent, all filing fees, taxes and other costs and expenses incurred by
Landlord in recording such financing statements.

        11.04    Alterations.    Tenant shall not make any alterations,
additions, improvements or exterior or structural changes to the Premises
without obtaining the prior written consent of Landlord; provided that Tenant
may make in a first-class manner such interior additions, improvements and
changes in the Premises as Tenant may deem necessary or desirable in connection
with the operation of its retail store therein so long as such alterations,
additions, improvements and changes are non-structural and do not affect the
storefront. Notwithstanding anything to the contrary contained herein, the
design of any alterations made to the Premises shall conform to the Design
Criteria set forth on Exhibit C.

18

--------------------------------------------------------------------------------






ARTICLE 12

Condemnation


        12.01    Definitions.    "Condemnation" means a taking by exercise of
the power of eminent domain and any conveyance in lieu of such a taking, whether
permanent or temporary (if more than 6 months), by any public or quasi-public
authority in appropriate proceedings, and includes any governmental action
preventing or substantially restricting use of the Premises for permitted
activities or of the Common Areas for access and parking for more than 6
consecutive months.

        12.02    Extent/Termination.    If 10% or more of the Premises is
condemned, or 15% or more of the Shopping Center or of the parking spaces in the
Common Areas is condemned, or if pursuant to any condemnation Landlord
determines in its reasonable judgment that the area so condemned renders the
balance of such area ineffective for its intended use, then Landlord may
terminate this Lease by notice to Tenant within 90 days after the date of Notice
of Condemnation.

        12.03    Rebuilding.    If less than 10% of the Premises or less than
15% of the Shopping Center or of the parking spaces in the Common Areas are
condemned, or if Landlord does not terminate this Lease under Section 12.02,
then Landlord shall promptly rebuild the Premises and the Shopping Center on the
land remaining to a complete unit of a quality and character as close as
practical to that which existed before the condemnation (excluding Tenant's
merchandise, trade fixtures, furnishings, and equipment). Tenant shall promptly
replace its merchandise, trade fixtures, furnishings, and equipment in the
Premises within 30 days after Landlord substantially completes its rebuilding
work. Tenant also shall rebuild Tenant's Work within the same time period if
that part of the condemnation award received by Landlord that is attributable to
the Premises is not sufficient for Landlord to rebuild the Premises. Tenant may
close Tenant's business during the rebuilding only with Landlord's approval, and
if Tenant has so closed, it shall reopen for business by the 30th day after
Landlord substantially completes its rebuilding work. However, Landlord is not
required to spend more on the rebuilding than that part of the condemnation
award received by Landlord that is attributable to the area to be rebuilt, less
that part of'all expenses, costs, legal fees and court costs incurred by
Landlord in connection with such award and that are attributable to that part of
the award.

        12.04    Effect on Rent.    If Landlord terminates this Lease under
Section 12.02, rent abates as of the date of termination. Landlord shall refund
to Tenant that part of any rent paid in advance for a period after the
condemnation. If Landlord does not terminate this Lease under Section 12.02,
Minimum Annual Rent, Base Sales, and other charges adjust to reflect the nature
and extent of the condemnation of the Premises, both during the rebuilding and
after the rebuilding has been completed.

        12.05    Award.    Landlord may receive all of any award for the
condemnation of the Premises or the Shopping Center, including any part of the
award for the leasehold, reversion, and fee. However, Tenant may make a separate
claim against the condemning authority for Tenant's cost to move its
merchandise, furniture, fixtures, leasehold improvements and equipment.


ARTICLE 13

Insurance


        13.01    Insurance to be Provided by Tenant.    Tenant shall maintain
throughout the Term, at its expense, the following insurance: (a) casualty
insurance against loss or damage by fire and other risks from time to time
included under all-risk policies, including vandalism and malicious mischief,
theft, explosion, and water damage of any type, including sprinkler leakage and
bursting and stoppage of pipes, covering the Tenant's Work and Tenant's personal
property in the Premises, including, without limitation, its merchandise, trade
fixtures, equipment, furnishings, wall and floor coverings, and drapes, in the
amount of the full replacement cost thereof; (b) commercial general liability
insurance (including contractual liability that recognizes this Lease) against
claims for bodily injury, personal injury, death or

19

--------------------------------------------------------------------------------



property damage occurring on, in or about the Premises, such insurance to afford
protection of not less than $2,000,000 combined single limit per occurrence and
$2,000,000 in the annual aggregate; (c) workmen's compensation insurance in
amounts required by applicable law or statute covering all personnel employed in
connection with any work done on or about the Premises; (d) if the Permitted Use
includes sale and/or serving of alcoholic beverages, insurance in the amount of
at least $3,000,000 covering any claims arising under applicable law relating to
the storage, sale, use or giving away of any fermented, alcoholic or other
intoxicating liquor or beverage, which claims could be asserted against
Landlord, Tenant or the Premises; (e) insurance against loss or damage to plate
glass in or on the Premises; and (f) such other insurance on the Premises in
such amounts and against such other insurable hazards which at the time are
commonly obtained in the case of property similar to the Premises.

        13.02    General Insurance Requirements.    Each policy of insurance
referred to in Section 13.01 shall be issued by a company of recognized
financial standing authorized to issue such insurance in the state where the
Premises are located and having a general policyholders rating of not less than
A and a financial rating of not less than VII in Best's Insurance Reports. Each
liability policy shall name as the insured parties thereunder Landlord
(including its agents and other parties designated by Landlord), and Tenant, as
their interest may appear, and each other policy shall name Landlord as an
additional insured. Each such policy shall be written as a primary policy which
does not contribute to and is not in excess of coverage which Landlord may
carry. Every policy which Tenant is obligated to carry under the terms of
Section 13.01 shall contain an agreement by the insurer that it will not cancel
or fail to renew or amend such policy or reduce the coverage thereunder except
after thirty (30) days prior written notice to Landlord and that any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Tenant which might, absent such agreement, result in a forfeiture
of all or a part of such insurance payment. Prior to commencing Tenant's Work,
Tenant shall deliver to Landlord certificates of the insurers, evidencing all of
the insurance which is required to be maintained by Tenant hereunder together
with evidence of the payment of all premiums therefor, and Tenant shall, within
thirty (30) days prior to the expiration of any such insurance, deliver other
certificates of the insurers evidencing the renewal or replacement of such
insurance together with evidence of the payment of all premiums therefor. Should
Tenant fail to maintain or renew any insurance provided for in this Section, or
to pay the premium therefor, or to deliver to Landlord any such certificates,
then and in any said events, Landlord, at its option, but without obligation to
do so may, upon five (5) days notice to Tenant, procure such insurance, and any
sums so expended by Landlord (together with Landlord's reasonable administrative
expense in procuring such insurance and interest at the Default Rate) shall be
additional rent hereunder and shall be paid by Tenant to Landlord on the first
day of the month next following the date on which such expenditure is made by
Landlord.

        13.03    Waiver of Claims.    Unless caused by the gross negligence or
willful misconduct of Landlord, or its agents and employees, Landlord, and its
agents and employees shall not be liable for and Tenant waives all claims for
damage to person or property sustained by Tenant or any party claiming through
Tenant resulting from any accident of occurrences in or upon the Premises, the
building of which they shall be a part, or the Shopping Center, including but
not limited to such claims for damage resulting from: (i) any equipment or
appurtenances becoming out of repair; (ii) Landlord's failure to keep the
Shopping Center in repair; (iii) injury done or occasioned by wind, settling,
earth movement or other natural causes; (iv) any defect in or failure of
plumbing, heating, or air conditioning equipment, electric wiring or
installation thereof, gas, water, steam pipes, stairs, porches, railings or
walks; (v) broken glass; (vi) the backing up of any water or sewer pipe or tank
in, upon or about such building or the Premises; (vii) the escape of steam, gas,
coolant or hot water; (viii) water, snow or ice being upon or coming through the
roof, walls, skylight, trap door, stairs, walks, Common Areas or any other place
upon or near such building or the Premises or otherwise; (ix) the failing of any
fixtures, plaster, stucco or the like; and (x) any act, omission, or negligence
of other tenants or of other persons or occupants of the Shopping Center.

20

--------------------------------------------------------------------------------




        13.04    Change in Coverage.    Landlord and Tenant agree that from time
to time during the Term, Landlord shall have the right to require a change in
the type, character and/or amounts of insurance required to be carried by Tenant
pursuant to the provisions of this Article 13 and Tenant shall comply with the
requested change in character and/or amount within thirty (30) days of
Landlord's request therefor.

        13.05    Waiver of Right of Recovery.    Neither Landlord nor Tenant
shall be liable to the other or to any insurance company (by way of subrogation
or otherwise) insuring the other party for any loss or damage to any building,
structure or other tangible property, or any resulting loss of income, or losses
under worker's compensation laws and benefits, even though such loss or damage
might have been occasioned by the negligence of such party, its agents or
employees if any such loss or damage is covered by insurance benefitting the
party suffering such loss or damage or was required to be covered by insurance
pursuant to this Lease.


ARTICLE 14

Damage or Destruction


        14.01    Rebuilding by Landlord.    Except if this Lease is terminated
under Section 14.03, if the Premises are damaged by casualty, Landlord shall
promptly repair the damage to put the Premises in the same condition as before
the casualty (excluding Tenant's leasehold improvements installed by Tenant as a
part of Tenant's Work or installed as additions or alterations, and excluding
Tenant's merchandise, trade fixtures, furnishings, and equipment). However,
Landlord is not required to spend more for rebuilding the Premises than that
part of the insurance proceeds received by Landlord that is attributable to the
Premises, less that part of all expenses, costs, legal fees and court costs
incurred by Landlord in connection with such award and that are attributable to
that part of the award.

        14.02    Rebuilding by Tenant.    Except if this Lease is terminated
under Section 14.03, if any of Tenant's leasehold improvements installed by
Tenant as a part of Tenant's Work or installed as additions or alterations, or
any of Tenant's merchandise, trade fixtures, furnishings, and equipment are
damaged by casualty, Tenant shall promptly replace it with items as nearly the
same as reasonably possible within 30 days after Landlord substantially
completes its rebuilding work. Tenant may close Tenant's Business during the
rebuilding only with Landlord's approval, and if Tenant has so closed, it shall
reopen for business by the 30th day after Landlord substantially completes its
rebuilding work.

        14.03    Landlord's Termination Right.    If the Premises are damaged by
casualty and the cost to restore the Premises exceeds 50% of the cost to rebuild
the entire Premises, or, if more than 50% of the Shopping Center is destroyed by
casualty and Landlord does not intend to rebuild, then Landlord may terminate
this Lease effective as of the date of the casualty by notifying Tenant within
90 days after the casualty.

        14.04    Proportionate Rent Adjustment.    If the Premises are damaged
by casualty, Minimum Annual Rent, Base Sales, and other charges payable by
Tenant shall be adjusted in proportion to the part of the Premises that Tenant
cannot occupy because of the damage or the rebuilding work.


ARTICLE 15

Assignment, Subletting and Encumbrance


        15.01    Assignment and Subletting.    Tenant shall not assign this
Lease or any interest therein, or sublet the Premises or any portion thereof or
permit other persons to occupy the Premises or any part thereof, or grant any
license or concession for all or any part of the Premises, without the prior
written consent of Landlord, which consent may be granted or withheld in the
sole and absolute discretion of Landlord, and no permitted assignment or
subletting shall relieve Tenant of Tenant's covenants and agreements hereunder.
No assignment or transfer of this Lease may be effected by merger,

21

--------------------------------------------------------------------------------



consolidation, dissolution, operation of law or otherwise without the prior
written consent of Landlord, which consent may be granted or withheld in the
sole and absolute discretion of Landlord. The consent of Landlord to any one
assignment or sublease pursuant hereto shall not be deemed to be a waiver of the
provisions of this Section with respect to any subsequent assignment or
sublease. Each such permitted sublease or assignment shall expressly be made
subject to the provisions of this Lease, including without limitation, the use
provisions hereof. No assignment or sublet may violate any then existing
exclusive uses of other tenants in the Shopping Center or restrictions otherwise
binding on tenants of the Shopping Center nor the primary use of any other
tenant in the Shopping Center. If Tenant assigns its rights and interests under
this Lease, the assignee under such assignment shall expressly assume all of the
obligations of Tenant hereunder, but such assignment and assumption shall not
amend or otherwise affect any of the rights of Landlord under this Lease nor
shall it affect or reduce any of the obligations of Tenant hereunder, and all
such obligations shall continue in full effect as obligations of a principal and
not as obligations of a guarantor or surety to the same extent as though no
assignment had been made. If Tenant shall assign this Lease or sublease the
Premises for rent or other consideration in excess of the rent payable
hereunder, Landlord shall receive all such excess rent or other consideration as
additional rent hereunder. The assignee or sublessee shall be required to make
all payments due to Landlord and Landlord shall thereafter, in a prompt manner,
remit to Tenant any amounts that may be due Tenant. Tenant shall, concurrently
with the execution and delivery of any such permitted assignment or sublease,
deliver a duplicate original thereof to Landlord. If Tenant is a partnership,
then any dissolution of Tenant or a withdrawal or change, whether voluntary,
involuntary or by operation of law, of partners owning a controlling interest in
Tenant shall be deemed a voluntary assignment of this Lease. If Tenant is a
corporation, then any dissolution, merger, consolidation or other reorganization
of Tenant, or any sale or transfer of a controlling interest of the capital
stock of Tenant, shall be deemed an assignment of this Lease. A sale of
substantially all of the merchandise on the Premises to one purchaser shall be
treated as and deemed to be an assignment of this Lease within the foregoing
provisions of this Section.

        15.02    Encumbrance.    Neither this Lease nor any interest of Tenant
in the Premises shall be mortgaged, pledged or encumbered by Tenant, nor shall
Tenant mortgage, pledge or encumber the interest of Tenant in and to any
sublease of the Premises or the rental payable thereunder, without the prior
written consent of Landlord, which consent may be granted or withheld in the
sole discretion of Landlord, and Tenant shall not allow or permit any transfer
of this Lease or any interest hereunder by operation of law. Any such mortgage,
pledge, encumbrance, sublease or assignment made in violation of this Section
shall be void.


ARTICLE 16

Default and Bankruptcy


        16.01    Events of Default.    Any of the following occurrences or acts
shall constitute an Event of Default under this Lease:

        (a)   If Tenant, at any time during the Term, shall (i) fail to make any
payment of rent, additional rent or other sum herein required to be paid by
Tenant within five (5) days after the date such payment has become due, or
(ii) fail to pay rent, additional rent or other sums herein required to be paid
by Tenant when due on two or more occasions during any twelve (12) month period,
or (iii) fail to cure, immediately after notice from Landlord, any hazardous
condition which Tenant has created or suffered in violation of law or this
Lease, or (iv) fail to observe' or perform any of the covenants in respect to
assignment, subletting and encumbrance set forth in Article 15; or (v) breach
any of the covenants or provisions set forth in Article 5 or Article 13; or
(vi) fail to observe or perform any other provision hereof for thirty (30) days
after Landlord shall have delivered to Tenant written notice of such failure
(provided that in the case of any default referred to in this clause (vi) which
cannot be cured by the payment of money and cannot with diligence be

22

--------------------------------------------------------------------------------



cured within such thirty (30) day period, if Tenant shall commence to cure the
same within such thirty (30) day period and thereafter shall prosecute the
curing of same with diligence and continuity, then the time within which such
failure may be cured shall be extended for such period not to exceed sixty
(60) days as may be necessary to complete the curing of the same with diligence
and continuity); or

        (b)   To the full extent permissible under the United States Bankruptcy
Code, or any successor thereto, (i) if Tenant or any Guarantor shall file a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any present or future federal or state bankruptcy law or under any similar
federal or state law, or shall be adjudicated a bankrupt or insolvent or shall
make an assignment for the benefit of its creditors or shall admit in writing
its inability to pay its debts generally as they become due, or if a petition or
answer proposing the adjudication of Tenant or any Guarantor as a bankrupt or
its reorganization under any present or future federal or state bankruptcy law
or any similar federal or state law shall be filed in any court and such
petition or answer shall not be discharged or dismissed sixty (60) days after
the filing thereof; or (ii) if a receiver, trustee or liquidator of Tenant or
any Guarantor or of all or substantially all of the assets of Tenant or any
Guarantor shall be appointed in any proceeding brought by or against Tenant or
any Guarantor and shall not be discharged within thirty (30) days after such
appointment, or if Tenant or any Guarantor shall consent to or acquiesce in such
appointment (all of the foregoing events being collectively referred to as a
"Tenant Bankruptcy"); or

        (c)   If the Premises shall have been vacated or abandoned; or

        (d)   If Tenant fails to take possession of the Premises when possession
is tendered by Landlord, or fails to submit plans or other information regarding
the Tenant Improvements for Landlord's approval or to commence and complete
construction of the Tenant Improvements to be constructed by Tenant when and as
required by the provisions of this Lease or fails to open its business therein
promptly upon such completion as required under Section 5.01(b); or

        (e)   If a material adverse change occurs in the financial condition of
Tenant and/or Guarantor; or

        (f)    If any other occurrence defined elsewhere in this Lease as an
Event of Default shall occur.

        16.02    Remedies.    Upon the occurrence of an Event of Default,
Landlord, without notice to Tenant in any instance (except where expressly
provided for below), may do any one or more of the following:

        (a)   Landlord may elect to terminate this Lease and the tenancy created
hereby by giving notice of such election to Tenant without any right on the part
of Tenant to save the forfeiture by payment of any sum due or by other
performance of condition, term, agreement or covenant broken, or Landlord may
elect to terminate Tenant's possessory rights and all other rights of Tenant
without thereby terminating this Lease, and Landlord may without notice reenter
the Premises, for the purpose of distraint or execution, and to remove Tenant
and all other persons and property from the Premises, and store such property in
a public warehouse or elsewhere at the cost of and for the account of Tenant
without resort to legal process and without Landlord being deemed guilty of
trespass or becoming liable in any way for any loss or damage occasioned
thereby, and to take possession of and sell under distraint the goods and
chattels found in the Premises; and/or

        (b)   Landlord may sell at public or private sale all or any part of the
goods, chattels, fixtures and other property of Tenant which are or may be put
in the Premises by Tenant during the Term, whether exempt or not from sale under
execution or attachment, the parties hereby agreeing that said property shall at
all times be subject to a lien in favor of Landlord and shall be chargeable for

23

--------------------------------------------------------------------------------






all rent and the fulfillment of all other covenants and agreements herein
contained. Landlord may apply the proceeds of such sale: first, to the payment
of all costs and expenses of conducting the sale or caring for or storing said
property; second, to the payment of any indebtedness, including, without
limitation, any indebtedness for rent, which may be or may thereafter become due
from Tenant to Landlord; and third, to pay Tenant, upon Tenant's demand
therefor, any surplus remaining after all indebtedness of Tenant to Landlord has
been fully paid; and/or

        (c)   Landlord may perform, on behalf and at the expense of Tenant, any
obligation of Tenant under this Lease which Tenant has failed to perform and of
which Landlord shall have given Tenant notice, the cost of which performance by
Landlord, together with interest at the Default Rate from the date of such
expenditure, shall be deemed additional rent and shall be payable by Tenant to
Landlord upon demand therefor. Notwithstanding anything to the contrary
contained herein, regardless of whether an Event of Default shall have occurred,
Landlord may exercise the remedy described in this clause (c) without any notice
to Tenant if Landlord, in its good faith judgment, believes it would be
materially injured by failure to take rapid action or if the unperformed
obligation of Tenant constitutes an emergency.

        (d)   Accelerate the rent and any other charges, whether or not stated
to be additional rent hereunder, for the entire balance of the Term and any
renewal or extension thereof for which Tenant has become bound, or any part of
such rent, and any costs and sheriff's, marshall's, constable's or other
official's commissions, whether chargeable to Landlord or Tenant, including
watchman's wages, as if by the terms of this Lease said balance of the rent and
such other charges and expenses were on that date payable in advance.

        (e)   Landlord may exercise any other legal or equitable right or remedy
which it may have at law or in equity, including rights of specific performance
and/or injunctive relief, where appropriate.

        16.03    Damages.    (a) If this Lease is terminated by Landlord
pursuant to Section 16.02, Tenant nevertheless shall remain liable for any rent
and damages which may be due or sustained prior to such termination, and all
reasonable costs, fees and expenses, including, without limitation, sheriffs',
marshalls', constables' or other officers commissions whether chargeable to
Landlord or Tenant, watchmen's wages, brokers' and attorneys' fees, and repair
and renovation costs incurred by Landlord in pursuit of its remedies hereunder,
and/or in connection with any bankruptcy proceedings of Tenant or any Guarantor
of Tenant, and/or in connection with renting the Premises to others from time to
time (all such rent, damages, costs, fees and expenses being referred to herein
as "Termination Damages"), plus additional damages ("Liquidated Damages") which,
at the election of Landlord, shall be an amount equal to either:

        (i)    the rent which, but for the termination of this Lease, would have
become due during the remainder of the Term, less the amount or amounts of rent,
if any, which Landlord shall receive during such period from others to whom the
Premises may be rented (other than any additional rent received by Landlord as a
result of any failure of such other person to perform any of its obligations to
Landlord), in which case Liquidated Damages shall be computed and payable in
monthly installments, in advance, on the first day of each calendar month
following the termination of this Lease and shall continue until the date on
which the Term would have expired but for such termination, and any action or
suit brought to collect any such Liquidated Damages for any month shall not in
any manner prejudice the right of Landlord to collect any Liquidated Damages for
any subsequent months by similar preceding, or

        (ii)   the present worth (as of the date of such termination) of the
rent which, but for the termination of this Lease, would have become due during
the remainder of the Term, less the fair rental value of the Premises, as
determined by an independent real estate appraiser selected by Landlord, in
which case such Liquidated Damages shall be payable to Landlord in one lump sum

24

--------------------------------------------------------------------------------






on demand and shall bear interest at the Default Rate until paid. "Present
worth" shall be computed by discounting such amount to present worth at a rate
equal to one percentage point above the discount rate then in effect at the
Federal Reserve Bank nearest to the Shopping Center. The Percentage Rent payable
with respect to each Lease Year following termination (including the Lease Year
in which such termination shall take place) shall be calculated as set forth in
Section 3.02(f). In no event shall Landlord be required to account to Tenant for
any amounts by which the fair rental value shall have exceeded the stipulated
Rent at the time of such termination.

        (b)   If this Lease is terminated pursuant to Section 16.02, Landlord
may (without being obligated to do so) relet the Premises or any part thereof,
alone or together with other premises, for such term or terms (which may be
greater or less than the period which otherwise would have constituted the
balancee of the Term) and on such terms and conditions (which may include
concessions or free rent and alterations of the Premises) as Landlord may
determine, in its sole discretion, but Landlord shall not be liable for, nor
shall Tenant's obligations hereunder be diminished by reason of, any failure by
Landlord to relet the Premises or any failure by Landlord to collect any rent
due upon such reletting.

        16.04    Rights Cumulative, Non-Waiver.    No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity or by statute. The failure of Landlord to insist at
any time upon the strict performance of any covenant or agreement or to exercise
any option, right, power or remedy contained in this Lease shall not be
construed as a waiver or relinquishment thereof for the future. The receipt by
Landlord of any rent, additional rent or any other sum payable hereunder with
knowledge of the breach of any covenant or agreement contained in this Lease
shall not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by Landlord. In addition to the other remedies provided in
this Lease, Landlord shall be entitled, to the extent permitted by applicable
law, to injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of this Lease, or to any other
remedy allowed to Landlord at law or in equity. Tenant waives any right of
redemption, re-entry or restoration of the operation of this Lease under any
present or future law.

        16.05    Legal Expenses.    If Tenant shall be in default in the
performance of any of its obligations under this Lease, and an action shall be
brought for the enforcement thereof in which it shall be finally determined, and
no further appeal taken, that Tenant was in default, Tenant shall pay all
attorney's fees and litigation expense incurred or paid by Landlord in
connection therewith. In the event Landlord shall, without fault on its part, be
made a party to any litigation commenced by or against Tenant, if Tenant, at its
expense, shall fail to provide Landlord with counsel approved by Landlord,
Tenant shall pay as additional rent all costs and attorney's fees incurred or
paid by Landlord in connection with such litigation.

        16.06    Tenant Bankruptcy.    Upon the filing of a petition by or
against Tenant under the Bankruptcy Code and upon such filing of the petition,
Tenant, as debtor or as debtor in possession, agrees:

        (a)   To perform promptly and fully each and every obligation of Tenant
under this Lease, including but not limited to all obligations to pay rent under
this Lease, until such time as this Lease is either rejected or assumed by order
of a United States Bankruptcy Court or other United States Court of competent
jurisdiction; or deemed rejected by operation of law, pursuant to 11 U.S.C.
§365(c)(4).

        (b)   Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord hereunder, whether or not
expressly denominated as rent, shall constitute "rent"

25

--------------------------------------------------------------------------------




for the purposes of section 502(b)(7) of the Bankruptcy Code, including, without
limitation, reasonable attorney's fees incurred by Landlord by reason of
Tenant's bankruptcy.

        (c)   It is understood and agreed that this is a "lease of real property
in a shopping center" as such term is used in the Bankruptcy Code.

        (d)   Included within and in addition to any other conditions or
obligations imposed upon Tenant in the event of assumption and/or assignment are
the following:

        (1)   In the event of assignment, the execution and delivery to Landlord
of an instrument by which the assignee assumes all of the obligations arising
under this Lease from and after the date of assignment pursuant to the
provisions of the Bankruptcy Code.

        (2)   The cure of any defaults and the compensation of pecuniary loss
resulting from any such default, within thirty (30) days after assumption.

        (3)   The use of the Premises solely for the Permitted Use and the
maintenance of the quality, quantity and/or lines of merchandise of any goods or
services required to be offered for sale, it being understood and agreed that
compliance with the provisions of Article 5 is essential to preserve the tenant
mix in the Shopping Center.

        (4)   In the event of assignment, the assignee may not exercise any
option to extend the Term of the Lease.

        (5)   Adequate assurance of future performance under the Lease, for the
purposes of assumption and/or assignment, shall include adequate assurance:

        (i)    of the source of rent and other consideration due under the
Lease, and in the event of assignment, that the financial condition and
operating performance of the proposed assignee and its guarantors, if any, shall
be at least equal to the financial condition and operating performance of the
Tenant and its guarantors, if any, as of the time the Tenant became the lessee
under the Lease;

        (ii)   that any Percentage Rent due under the Lease will not decline
substantially;

        (iii)  that assumption or assignment of the Lease is subject to all the
provisions thereof, including (but not limited to) provisions such as radius,
location, use or exclusivity provisions, and will not breach any such provision
contained in any other lease, financing agreement, covenant or other agreement
relating to the Shopping Center;

        (iv)  that assumption or assignment of the Lease will not disrupt any
tenant mix or balance in the Shopping Center.

        (6)   The adequate assurance and demonstration in writing by a debtor,
debtor in possession or assignee of such debtor in possession of such party's
sufficient background, including, but not limited to, substantial retailing
experience in shopping centers of comparable size and financial ability to
operate out of the Premises pursuant to the terms and conditions of this Lease
and to meet all other reasonable criteria of Landlord as did Tenant upon
execution of this Lease.

        (7)   The Premises, at all times, remain a single store and no physical
changes of any kind are made thereto unless in compliance with the applicable
provisions of this Lease.

        (e)   Nothing contained in this Section 16.06 shall be deemed in any
manner to limit Landlord's rights and remedies under the Bankruptcy Code, as
presently existing or as may hereafter be amended.

26

--------------------------------------------------------------------------------




ARTICLE 17

Estoppel Certificates, Subordination, Mortgagee Protection


        17.01    Estoppel Certificates.    Within ten (10) days after request
therefor by Landlord, Tenant agrees to execute and deliver a certificate in the
form attached hereto as Exhibit G, to any proposed mortgagee or purchaser of the
Premises, or to Landlord or any other party designated by Landlord, certifying
(if such be the case) to any matter reasonably requested by Landlord including
without limitation the following: (a) that Tenant is in full and complete
possession of the Premises, such possession having been delivered by Landlord
and accepted by Tenant; (b) that any improvements required to be furnished by
Landlord by the terms of this Lease have been completed in all respects to the
satisfaction of the Tenant; (c) that this Lease is in full force and effect and
has not been amended, modified, supplemented or superseded except as
specifically noted; (d) that there is no existing default on the part of
Landlord in the performance of any covenant, agreement or condition contained in
this Lease to be performed by Landlord; (e) that the Tenant does not have any
actual or pending claim against the Landlord or any right of offset or defense
to any claim by Landlord; (f) that no rents or other charges have been prepaid
by Tenant; (g) the amount of any Security Deposit being held by Landlord; and
(h) that the addressee of said certificate may rely on the representations
therein made; and certifying as to the dates of commencement and termination of
the Term, the date on which rents commenced to accrue under this Lease, and the
date through which rents and other charges hereunder have been paid. Failure of
Tenant to execute and deliver the requested certificate shall constitute an
Event of Default and an admission by Tenant as to the accuracy of all matters
set forth in the certificate presented by Landlord.

        17.02    Subordination/Superiority.    The rights and interests of
Tenant under this Lease shall be subject and subordinate to any mortgage, trust
deed or deed of trust that is or may hereafter be placed upon the Shopping
Center, or any part thereof containing the Premises and to any and all advances
to be made thereunder and to the interest thereon and all renewals, amendments,
modifications, replacements and extensions thereof. Any mortgagee or trustee of
the Shopping Center or any part thereof containing the Premises may elect to
give certain rights and interests of Tenant under this Lease priority over the
lien of its mortgage, trust deed or deed of trust. In the event of either such
election and upon notification by such mortgagee or trustee to Tenant to that
effect, the rights and interests of Tenant under this Lease shall be deemed to
be subordinate to or have priority over, as the case may be, the lien of said
mortgage, trust deed, or deed of trust, whether this Lease is dated prior to or
subsequent to the date of said mortgage, trust deed or deed of trust. Tenant
shall, within ten (10) days following the request of Landlord or such secured
party, execute and deliver whatever instruments may be required to confirm any
of the foregoing matters.

        17.03    Attornment.    Tenant waives the provisions of any statute or
rule of law now or hereafter in effect which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease or Tenant's
obligations in the event any foreclosure proceeding is prosecuted or completed
or in the event the Shopping Center or Landlord's interest therein is sold at a
foreclosure sale or by deed in lieu of foreclosure. If this Lease is not
extinguished upon such sale or by the purchaser following such sale, then, at
the request of such purchaser, Tenant shall attorn to such purchaser and shall
recognize such purchaser as the landlord under this Lease. Upon such attornment
such purchaser shall not be (a) bound by any payment of the rent or additional
rent more than one (1) month in advance, (b) bound by any amendment to this
Lease of which the mortgagee had no notice and/or did not consent, (c) liable
for damages for any breach, act or omission of any prior landlord, or
(d) subject to any offsets or defenses which Tenant might have against any prior
landlord. Within ten (10) days after the request of such purchaser, Tenant shall
execute, acknowledge and deliver any requisite or appropriate document submitted
to Tenant confirming such attornment.

27

--------------------------------------------------------------------------------





        17.04    Modification for Mortgagee.    If any lender providing
construction or permanent financing or any refinancing for the Shopping Center
requires, as a condition of such financing or refinancing, that modifications to
this Lease be obtained, and provided that such modifications (a) are reasonable,
(b) do not adversely affect in a material manner Tenant's use of the Premises as
herein permitted, and (c) do not increase the rent and other sums to be paid by
Tenant, then Landlord may submit to Tenant an amendment to this Lease
incorporating such required modifications, and Tenant shall execute, acknowledge
and deliver such amendment to Landlord within ten (10) days after Tenant's
receipt thereof.

        17.05    Mortgagee Protection.    Tenant agrees to give any mortgagee or
trustee of trust deed or deed of trust ("mortgagee") of the Shopping Center, by
registered or certified mail, a copy of any notice served upon Landlord by
Tenant, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of an Assignment of Rents and Leases, or
otherwise) of the address of such mortgagee and to allow such mortgagee to cure
any default of Landlord. If any act or omission by Landlord would give Tenant
the right to cancel or terminate this Lease, or to abate the payment of rent, or
offset against the payment of rent or to claim a partial or total eviction,
Tenant will not exercise any such right until (i) it shall have given written
notice of the act or omission to Landlord and to any mortgagee whose names and
addresses have been furnished to Tenant, and (ii) a reasonable period of time,
in light both of the time required to affect a remedy and of the impact of the
act or omission on Tenant's business operations on the Premises, for remedying
the act or omission has elapsed following the giving of the notice (which
reasonable period of time shall in no event be less than the period to which
Landlord would be entitled under this Lease or otherwise, after similar notice
to effect such remedy plus (60) days), during which time Landlord and such
mortgagee, or either of them, their agents or employees, will be entitled to
enter upon the Premises and do therein whatever may be necessary to remedy the
act or omission.


ARTICLE 18

Surrender and Holdover


        18.01    Surrender.    Upon the expiration or earlier termination of
this Lease, Tenant shall peaceably leave and surrender the Premises to Landlord
in good order and condition broom-clean and otherwise in the condition in which
Premises are required to be maintained by the terms of this Lease. Tenant shall
surrender all keys for the Premises to Landlord at the place then fixed for the
payment of rent and shall inform Landlord of all combinations on locks, safes,
vaults, if any, in the Premises. Tenant shall, at its expense, remove from the
Premises on or prior to such expiration or earlier termination all furnishings,
fixtures and equipment situated thereon (including all exterior and interior
signs) which are not or which do not at the end of the Term become the property
of Landlord as provided in Section 11.01, and shall, at its expense, remove all
alterations or improvements made to the Premises which Landlord, by notice to
Tenant, requires to be removed, and Tenant shall, at its expense, on or prior to
such expiration or earlier termination, repair any damage caused by such removal
and restore the Premises. Any property not so removed shall become the property
of Landlord, and Landlord may thereafter cause such property to be removed from
the Premises and disposed of, but the cost of any such removal and disposition
and the cost of repairing any damage caused by such removal shall be borne by
Tenant.

        18.02    Holdover.    If Tenant shall be in possession of the Premises
after the termination of this Lease, in the absence of any written agreement
extending the Term, the tenancy under this Lease shall become one from month to
month, terminable by Landlord upon thirty (30) days prior written notice, at a
monthly rental equal to twice the sum of (i) the monthly installment of Minimum
Rent payable during the last calendar month during the Term, and (ii) Percentage
Rent (at the rate to be determined as set forth in Section 3.02(f) hereof).
Tenant shall also pay as additional rent all other charges payable

28

--------------------------------------------------------------------------------




under the terms of this Lease, prorated for each month during which Tenant
remains in possession. Such month-to-month tenancy shall be subject to all other
conditions, provisions and obligations of this Lease. Tenant shall not interpose
any non-compulsory counterclaims in any summary proceeding or other action based
on holdover. At any time after a termination under this Section becomes
effective, Landlord may reenter and take possession of the Premises, any rule or
law of equity to the contrary notwithstanding.

        18.03    Termination.    Unless sooner terminated pursuant to the
provisions hereof, this Lease shall terminate on the expiration of the Term
without the necessity of any notice from either Landlord or Tenant to terminate
the same, and Tenant hereby waives notice to vacate or quit the Premises and
agrees that Landlord shall be entitled to the benefit of all remedies at law or
equity respecting the summary recovery of possession of the Premises from a
tenant holding over, to the same extent as if statutory notice had been given.


ARTICLE 19

Security Deposit


        19.01    Security Deposit.    The Security Deposit, if any, specified in
Section 1.16 shall be held by Landlord as security for the full and faithful
performance by Tenant of each and every term, covenant and condition of this
Lease on the part of Tenant to be observed and performed, and Landlord shall
have no liability to pay interest thereon nor shall Landlord be required to keep
the Security Deposit separate from its general funds. If any rent or additional
rent herein reserved or any other sums payable by Tenant hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of Tenant, or
should Tenant fail to perform any of the terms of this Lease, then Landlord may,
at its option, and without prejudice to any other remedy which Landlord may have
on account thereof, apply the Security Deposit or so much thereof as may be
necessary to compensate Landlord toward the payment of the rents or other sums
due from Tenant, or towards any loss, damage or expense sustained by Landlord
resulting from such default on the part of Tenant; and in such event Tenant
shall forthwith upon demand restore the Security Deposit to its original amount,
and the sum required to so restore the Security Deposit shall be additional rent
hereunder. If Tenant shall have fully and faithfully complied with all of the
terms, covenants and conditions of this Lease, the Security Deposit shall be
returned in full to Tenant within thirty (30) days following the end of the Term
or earlier termination of this Lease. If any bankruptcy, insolvency,
reorganization or other creditor-debtor proceedings shall be instituted by or
against Tenant or its successors or assigns, Landlord may apply the Security
Deposit first to the payment of any rent, additional rent and other amounts due
Landlord hereunder, and the balance, if any, of the Security Deposit may be
retained by Landlord in partial liquidation of Landlord's damages. Landlord may
deliver the Security Deposit to the purchaser of Landlord's interest in the
Premises, in the event that such interest is sold, and Landlord shall thereupon
be discharged from any further liability with respect to the Security Deposit.


ARTICLE 20

Marketing Fund and Advertising


        20.01    Marketing Service; Tenant's Marketing Service
Charge.    (a) Landlord shall establish an advertising and promotional service
("Marketing Service") to furnish and maintain advertising, marketing and sales
promotions for the benefit of the Shopping Center.

        (b)   The costs and expenses of the Marketing Service ("Marketing
Service Costs") shall include all costs and expenses in connection therewith,
including, but not limited to (i) the services of a marketing director,
merchandising director and all staff and outside consultants (including
professional marketing service organizations) deemed necessary by Landlord to
carry out effectively the marketing,

29

--------------------------------------------------------------------------------




merchandising and public relations objectives of the Marketing Service,
including, without limitation, all payroll, payroll taxes, travel expenses and
employee benefits of any such director and staff; (ii) all actual costs of
advertising and promoting the Shopping Center, including, without limitation,
radio, newspaper, television, direct and indirect costs of services, artwork,
copy, printing, paper, stationery and supplies; and (iii) such office rent,
equipment and supplies, utilities and telephones as may be deemed necessary by
such marketing director. The marketing director, and all staff and consultants
shall be under the exclusive control and supervision of Landlord and Landlord
shall have sole authority to employ and discharge same.

        (c)   In each Lease Year, Tenant shall pay to Landlord, as additional
rent, the Tenant's Marketing Service Charge, which, subject to the provisions of
subsection (e) of this Section, shall initially be equal to the Initial
Marketing Service Charge set forth in Section 1.21.

        (d)   Tenant's Marketing Service Charge shall be paid by Tenant in
tnonthly installments, due on the first day of each calendar month.

        (e)   Notwithstanding anything to the contrary contained in this
Section 20.01, at the end of each Lease Year or partial Lease Year, as the case
may be, or within such time thereafter as Landlord deems reasonable in its sole
discretion, Landlord shall have the right to increase the Marketing Service
Charge payable by Tenant for the current Lease Year, by a percentage equal to
the greater of (a) the percentage increase, if any, over the preceding Lease
Year or partial Lease Year, of the then current television, radio, print and
outdoor advertising rates of the media used for advertising and promotions in
the media market in which the Shopping Center is located, or (b) the percentage
increase, if any, over the preceding Lease Year or partial Lease Year, of the
current Consumer Price Index for All Urban Consumers U.S. Cities Average Revised
(1982-84=100), published by the Bureau of Labor Statistics of the United States
Department of Labor.

        20.02    Landlord's Contribution.    Landlord shall contribute an amount
equal to at least twenty-five percent (25%) of the monies collected by the
marketing Service from tenants in the Shopping Center during each Lease Year,
which sum may be paid in whole or in part by Landlord, at its option, by
providing the services of a Marketing Director and/or other person or persons
under Landlord's exclusive control to help organize and implement advertising
and promotional programs, using the monies from the Marketing Service.

        20.03    Advertising.    Tenant shall not change its Trade Name without
the written permission of Landlord. Tenant, in all advertising, shall identify
that the Premises are located in the Shopping Center by specifically setting
forth the name of the Shopping Center in all written and oral advertising
engaged in by Tenant concerning the Premises.

        20.04    Solicitation of Business.    Tenant and Tenant's employees and
agents shall not solicit business in the Common Areas, nor shall Tenant place
any handbills or other advertising matter in or on automobiles parked in the
parking area or in other Common Areas.

        20.05    Opening Contribution.    At least sixty (60) days prior to
commencement of the Term, Tenant shall pay to Landlord the Opening Contribution
set forth in Section 1.22. The failure of any other tenant to so contribute in
whole or in part shall in no way release Tenant from these obligations
hereunder. Landlord shall contribute to the grand opening of the Shopping Center
an amount at least equal to the aggregate contributions made by all tenants,
including, without limitation, the Tenant.

30

--------------------------------------------------------------------------------





ARTICLE 21

General Provisions


        21.01    Successors.    Subject to Article 15, all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, successors and assigns.

        21.02    Notices.    All notices, demands, requests, consents, approvals
and other instruments required or permitted to be given pursuant to the terms of
this Lease shall be in writing and shall be deemed to have been properly given
upon receipt or refusal if sent by registered or certified mail, postage
prepaid, return receipt requested; or the day after being sent if sent by a
nationally recognized overnight carrier service addressed to Tenant at Tenant's
address or Landlord at Landlord's address, as the case may be. Landlord and
Tenant shall each have the right from time to time to specify as its address for
purposes of this Lease any other addresses in the United States of America upon
three days notice thereof, similarly given, to the other party.

        21.03    No Option.    The submission of this Lease for examination does
not constitute an offer to enter into a lease, and this Lease shall become
binding only upon execution and delivery hereof by Landlord and Tenant.

        21.04    No Joint Venture.    The relationship of the parties is that of
Landlord and Tenant only, and nothing in this Lease shall be construed as
creating a partnership, joint venture, principal-agent or any other
relationship. Except as expressly otherwise provided herein, neither party shall
have any right or power to create any expense or liability chargeable to the
other party.

        21.05    Broker.    Landlord and Tenant represent and warrant to each
other that they have not dealt with any broker or finder entitled to any
commission, fee or other compensation by reason of the execution of this Lease
except the Broker, if any, specified in Section 1.20, and Landlord and Tenant
agree to indemnify and hold each other harmless from any charge, liability or
expense (including attorney's fees) the other may suffer, sustain or incur in
respect to any claim for a commission, finder's fee or other compensation by a
broker or finder claiming by, through or under Landlord or Tenant, other than
Broker. Landlord will satisfy any obligations to Broker in respect to this Lease
pursuant to a separate written agreement between Landlord and Broker.

        21.06    Financial Statements.    At the request of Landlord, Tenant
shall, not later than ninety (90) days following the close of each fiscal year
of Tenant during the Term and at such other times as Landlord may request,
furnish to Landlord a balance sheet of Tenant as of the end of such fiscal year
and a statement of income and expense for the fiscal year then ended together
with an opinion of an independent certified public accountant of recognized
standing to the effect that said financial statements have been prepared in
conformity with generally accepted accounting principles consistently applied
and fairly present the financial condition and results of operations of Tenant
as of and for the period covered. Tenant shall also furnish to Landlord such
additional financial reports certified by the chief financial officer of Tenant
as Landlord may from time to time request.

        21.07    Headings and Captions.    The headings and captions contained
in this Lease are inserted for convenience of reference only, and are not to be
deemed a part of or to be used in construing this Lease.

        21.08    Use of Pronoun, Joint and Several Liability.    The necessity
and grammatical changes required to make the provisions of this Lease apply in
the plural sense where there is more than one Tenant and to either corporations,
associations, partnerships or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed. If there is to be
more than one Tenant, the liability of all such parties for compliance with and
performance of the terms and covenants of this Lease shall be joint and several.

31

--------------------------------------------------------------------------------




        21.09    Partial Invalidity.    If any term or provision of this Lease
which obligates the Landlord or the Tenant to pay an amount or perform an
obligation shall be determined to be invalid or unenforceable, the remainder of
this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and enforced to the fullest extent permitted by law.

        21.10    Survival.    Any provision of this Lease which obligates the
Landlord or the Tenant to pay an amount or perform an obligation before the
commencement of the Term or after the expiration of the Term shall be binding
and enforceable notwithstanding that payment or performance is not within the
Term, and the same shall survive.

        21.11    Definition of Landlord/Exculpation.    The term Landlord as
used in this Lease, so far as the covenants or obligations on the part of
Landlord are concerned, shall be limited to mean and include only the owner or
owners at the time in question of the Premises, and in the event of any transfer
or transfers of title thereto, Landlord named herein (and in case of any
subsequent transfer or conveyance, the then grantor) shall be automatically
relieved from and after the date of such transfer or conveyance of all liability
as respects the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed. It is expressly
understood and agreed by and between parties hereto, anything herein to the
contrary notwithstanding, that all of the representations, warranties,
covenants, undertakings and agreements herein made on the part of Landlord while
in form purporting to be the representations, warranties, covenants,
undertakings and agreements by Landlord for the purposes or with the intention
of binding Landlord personally, are made and intended for the purposes only of
subjecting Landlord's interest in the Premises and the Shopping Center to the
terms of this Lease and for no other purposes whatsoever, and that in the case
of default hereunder by Landlord, the Tenant shall look solely to the interest
of Landlord in the Premises and the Shopping Center for satisfaction of any
obligation of Landlord to Tenant.

        21.12    Time of Essence.    Time is of the essence of this Lease, and
all provisions herein relating thereto shall be strictly construed.

        21.13    Excuse of Performance.    Anything in this Lease to the
contrary notwithstanding, Landlord shall not be deemed in default with respect
to the performance of any terms, covenants and conditions of this Lease if such
failure of performance shall be due to any strike, lock-out, boycott, labor
dispute, civil commotion, war-like operation, invasion, rebellion, hostilities,
military or usurped power, sabotage, governmental regulation or control,
inability to obtain any material or service, act of God, adverse weather
conditions, energy shortage or any other cause whether similar or dissimilar,
beyond the reasonable control of Landlord.

        21.14    Accord and Satisfaction.    No payment by Tenant or receipt by
Landlord of a lesser amount than the rent or other amounts herein stipulated
shall be deemed a waiver, forgiveness or release of the full amount of rent and
other amounts due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment thereof be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such amounts or pursue any other
remedy provided in this Lease.

        21.15    Entire Agreement.    This Lease and the Exhibits, Riders,
Addenda and Guaranty, if any, attached hereto and forming a part hereof, set
forth all the covenants, promises, agreements, conditions and understandings
between Itandlord and Tenant concerning the Premises, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between Landlord and Tenant except those herein set forth. Except as
otherwise provided herein, no subsequent alteration, amendment, change or
addition to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed by both of them.

32

--------------------------------------------------------------------------------




        21.16    Recordation.    Under no circumstances shall Tenant record this
Lease. However, a Memorandum of Lease may be recorded at the expense of the
party requesting such recordation.

        21.17    Governing Law/Venue/Consent to Jurisdiction.    This Lease
shall be construed and enforced in accordance with the laws of the State. Tenant
hereby irrevocably and unconditionally (a) submits itself and its property to
the jurisdiction of the courts of the State of Maryland, the courts of the
United States for the District of Maryland, and the appellate courts thereof in
any suit, action or other legal proceeding arising out of or relating to this
Lease; (b) consents that any suit, action or other legal proceeding brought by
Tenant on account of this Lease shall be brought in one of the courts described
in (a) above, and (c) waives, to the fullest extent permitted by applicable law,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or other legal proceeding in any of those courts set forth in
clause (a) above and any claim that any such suit, action or other legal
proceeding brought in such court has been "brought in an inconvenient forum and
agrees not to plead or claim the same. Tenant hereby irrevocably and
unconditionally consents to the service of any and all process in any suit,
action or other legal proceeding by mailing such process, by certified or
registered mail, return receipt requested, to Tenant at its address set forth
above. Tenant agrees that a final judgment in any such suit, action or other
legal proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law.

        21.18    Corporate Tenants.    In the event the Tenant hereunder is a
corporation, the persons executing this Lease on behalf of the Tenant hereby
covenant and warrant that: the Tenant is a duly constituted corporation
qualified to do business in the state in which the Shopping Center is located;
all Tenant's franchise and corporate taxes have been paid to date; all future
forms, reports, fees and other documents necessary for Tenant to comply with
applicable laws will be filed by Tenant when due; and such persons are duly
authorized by the board of directors of such corporation to execute and deliver
this Lease on behalf of the corporation.

        21.19    Waiver of Jury Trial.    LANDLORD, TENANT, ALL GUARANTORS AND
ALL GENERAL PARTNERS WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE LANDLORD-TENANT RELATIONSHIP, TENANT'S USE OR
OCCUPANCY OF THE PREMISES OR ANY CLAIM OF INJURY OR DAMAGE. TENANT CONSENTS TO
SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT THE PREMISES;
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH
SERVICE AT THE PREMISES. LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL
PARTNERS OF TENANT WAIVE ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY
COURT SITUATED IN THE JURISDICTION IN WHICH THE SHOPPING CENTER IS LOCATED AND
WAIVE ANY RIGHT UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE, TO
TRANSFER ANY SUCH ACTION FILED IN ANY SUCH COURT TO ANY OTHER COURT.

        21.20    Landlord's Management and Income Tax Provisions.    (a) Any
services which Landlord is required to furnish pursuant to the provisions of
this Lease may at Landlord's option be furnished from time to time, in whole or
in part, by employees of Landlord or by the managing agent of the Shopping
Center or the Land or by one or more third persons, and Landlord further
reserves the right to require Tenant to enter into reasonable agreements with
such persons in form and content approved by Landlord for the furnishing of such
services.

        (b)   Landlord shall have the right, at any time and from time to time,
to unilaterally amend the provisions of the Lease if Landlord is advised by its
counsel that all or any portion of the monies paid by Tenant to Landlord
hereunder are, or may be deemed to be, unrelated business income within the
meaning of the United States Internal Revenue Code, regulation issues
thereunder, and Tenant agrees

33

--------------------------------------------------------------------------------




that it will execute all documents or instruments necessary to effect such
amendment or amendments, provided that no such amendment shall result in Tenant
having to pay in the aggregate more money on account of its occupancy of the
Premises under the terms of this Lease as so amended, and provided further that
no such amendment or amendments. shall result in Tenant having less rights than
it has prior to any such amendments or receiving under the provisions of this
Lease less services than it is entitled to receive, nor services of a lesser
quality.

        21.21    Guaranty.    It shall be a condition precedent to the
effectiveness of this Lease that the Guarantor execute the Guaranty in the form
attached hereto as Exhibit F.

        IN WITNESS WHEREOF, the parties have executed and delivered this Lease
under seal as of the day and yedr first above written.

ATTEST/WITNESS:   LANDLORD:
 
 
THE AVENUE AT WHITE MARSH, LLC
 
 
BY:
Nottingham Village, Inc.,
its sole member
 
 
 
 
(SEAL)


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 
      Name:    P. Douglas Dollenberg,
Title:    President
ATTEST/WITNESS:
 
TENANT:
 
 
CARROLLTON BANK, a Maryland corporation
/s/  EDWARD R. BOOTEY      
 
/s/  S.D. MILLER      
 
(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Edward R. Bootey   By: S.D. Miller
Title: Executive Vice President

34

--------------------------------------------------------------------------------





QuickLinks


INDEX TO LEASE AGREEMENT
ARTICLE 1 Defined Terms
ARTICLE 2 Grant and Term
ARTICLE 3 Rent
ARTICLE 4 Construction of Improvements
ARTICLE 5 Use of Premises
ARTICLE 6 Quiet Enjoyment and Landlord's Right of Entry
ARTICLE 7 Nuisance, Waste, Operations, Rules and Regulations
ARTICLE 8 Compliance with Law, Liens, Indemnity
ARTICLE 9 Maintenance and Repair of Premises
ARTICLE 10 Common Areas and Charges
ARTICLE 11 Fixtures/Building, Signs and Alterations
ARTICLE 12 Condemnation
ARTICLE 13 Insurance
ARTICLE 14 Damage or Destruction
ARTICLE 15 Assignment, Subletting and Encumbrance
ARTICLE 16 Default and Bankruptcy
ARTICLE 17 Estoppel Certificates, Subordination, Mortgagee Protection
ARTICLE 18 Surrender and Holdover
ARTICLE 19 Security Deposit
ARTICLE 20 Marketing Fund and Advertising
ARTICLE 21 General Provisions
